Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 1 of 170



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

    IN RE: TAKATA AIRBAG PRODUCT                             MDL No. 2599
    LIABILITY LITIGATION
                                                             Master File No.15- MD 2599-
    This Document Relates to All Economic Loss Class         FAM
    Actions and:
    Stephanie Puhalla, et al., individually and on behalf    S.D. Fla. Case No. 1:14-cv-
    of all others similarly situated,                        24009-FAM

                           Plaintiffs,

            v.

    VOLKSWAGEN GROUP OF AMERICA, INC., et
    al.

                                  Defendants.




                               ANSWER TO THE AMENDED
                         CONSOLIDATED CLASS ACTION COMPLAINT

                   Defendants Volkswagen Group of America, Inc. and Audi of America, LLC

    (together “VWGoA”), 1 by and through its undersigned counsel, hereby answers Plaintiffs’

    amended complaint dated May 18, 2018 (the “Complaint”) as follows.

                   VWGoA provides this Answer based on a reasonable inquiry and its knowledge to

    date.   Investigations into the matters that are the subject of the Complaint are ongoing.

    Accordingly, VWGoA reserves the right to amend, supplement, revise, clarify or correct the

    responses set forth below after those investigations have concluded. Moreover, consistent with




    1
            Audi of America, LLC, a wholly owned subsidiary of VWGoA, is an entity primarily used
    for accounting purposes and is not engaged in the import, distribution, or manufacturing of cars.
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 2 of 170



    the subject of this litigation, VWGoA is limiting its responses herein to the cars at issue in the

    Complaint.

                   VWGoA denies that the table of contents, headings and sub-headings of the

    Complaint constitute allegations requiring a response. To the extent that any response is required

    to the table of contents, headings and sub-headings of the Complaint, VWGoA denies any

    allegations purportedly set forth therein. For the avoidance of doubt, VWGoA further denies each

    and every other allegation or purported allegation of the Complaint except as specifically

    addressed and admitted herein.

                   VWGoA denies that Plaintiffs are entitled to the relief sought in the Complaint, or

    to any other relief from VWGoA.

                   Paragraph 1 consists of explanatory statements and characterizations by Plaintiffs

    to which no response is required; to the extent that any response is required, VWGoA denies the

    allegations of Paragraph 1.

                   VWGoA will construe the term “Defendants” as used throughout the complaint, to

    refer to defendants VWGoA and Audi of America, LLC that are currently named parties in the

    litigation, and does not answer these allegations to the extent they relate to Volkswagen

    Aktiengesellschaft (“VW AG”) and Audi Aktiengesellschaft (“Audi AG”), which have been

    dismissed from the litigation, see In re Takata Airbag Products Liability Litigation, 396 F. Supp.

    3d 1101 (S.D. Fla. June 20, 2019), or Mercedes entities. VWGoA admits that certain makes and

    models of Volkswagen and Audi-branded cars distributed by VWGoA in the United States

    contained airbags supplied by Takata. VWGoA denies the remaining allegations of Paragraph 2.




                                                   -2-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 3 of 170



                   Paragraph 3 consists of explanatory statements and characterizations by Plaintiffs

    to which no response is required; to the extent that any response is required, VWGoA denies the

    allegations of Paragraph 3.

                   VWGoA denies the allegations in the first and second sentences of Paragraph 4,

    except admits that the airbags of certain makes and models of Volkswagen and Audi-branded cars

    distributed by VWGoA in the United States were supplied by Takata and contain phase-stabilized

    ammonium nitrate.      The remaining portions of Paragraph 4 contain no factual allegations

    concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

    denies the remaining allegations of Paragraph 4.

                   VWGoA denies the allegations in the first and second sentences of Paragraph 5.

    The remaining portions of Paragraph 5 contain no factual allegations concerning VWGoA

    requiring a response; to the extent that any response is required, VWGoA denies the allegations

    therein, and avers that no Volkswagen or Audi-branded car distributed by VWGoA in the United

    States containing airbags supplied by Takata has been confirmed to have ruptured on the road, and

    no person has been injured by a Takata airbag in a VWGoA car.

                   Paragraph 6 contains no factual allegations concerning VWGoA requiring a

    response; to the extent any response is required, VWGoA states that it is without knowledge or

    information sufficient to form a belief as to the truth of the allegations of Paragraph 6, and denies

    the allegations contained therein to the extent they purport that VWGoA engaged in any actionable

    misconduct.

                   VWGoA denies the allegations of Paragraph 7.

                   VWGoA will construe the term “Volkswagen” as used throughout the complaint to

    refer to defendant VWGoA, and does not (and need not) answer these allegations to the extent they



                                                     -3-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 4 of 170



    relate to VW AG and Audi AG, which have been dismissed from the litigation. See In re Takata

    Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). VWGoA

    denies the allegations of Paragraph 8.

                   VWGoA denies the allegations of Paragraph 9.

                   Paragraph 10 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    10.

                   Paragraph 11 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    11.

                   VWGoA denies the allegations of Paragraph 12.

                   VWGoA denies the allegations of Paragraph 13.

                   The third and fourth sentences of Paragraph 14 contain no factual allegations

    concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

    denies the allegations of the third sentence and fourth sentences of Paragraph 14. VWGoA refers

    to the Defect Information Reports referenced in Paragraph 14 for a complete and accurate

    statement of their contents, and otherwise denies the allegations of Paragraph 14. VWGoA denies

    the remaining allegations of Paragraph 14.

                   VWGoA denies the allegations of Paragraph 15.

                   VWGoA denies the allegations of Paragraph 16, except admits that, consistent with

    NHTSA’s Coordinated Remedy Order, certain interim replacement airbags were “like-for-like.”

    NHTSA determined that these “like-for-like” replacements were an adequate interim remedy and




                                                  -4-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 5 of 170



    safe for interim use. See Third Amendment to the Coordinated Remedy Order, In re Docket No.

    NHTSA-2015-055 Coordinated Remedy Program Proceeding at 6.

                   VWGoA denies the allegations of Paragraph 17.

                   VWGoA denies the allegations of Paragraph 18.

                   VWGoA denies the allegations of Paragraph 19.

                   VWGoA denies the allegations of Paragraph 20.

                   Paragraph 21 consists of legal conclusions to which no response is required; to the

    extent that any response is required, VWGoA denies the allegations of Paragraph 21. Defendants

    further aver that Plaintiffs’ RICO and Magnuson-Moss Warranty Act claims have been dismissed

    from this litigation, and Plaintiffs do not assert a Lanham Act claim in the Complaint. See In re

    Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019); In re

    Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020).

                   Paragraph 22 consists of legal conclusions to which no response is required; to the

    extent that any response is required, VWGoA denies the allegations of Paragraph 22. VW AG and

    Audi AG have been dismissed from this action for lack of personal jurisdiction and the Court found

    that it lacked specific personal jurisdiction over VWGoA in Florida. See In re Takata Airbag

    Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                   Paragraph 23 consists of legal conclusions to which no response is required; to the

    extent that any response is required, VWGoA denies the allegations of Paragraph 23. VW AG and

    Audi AG have been dismissed from this action for lack of personal jurisdiction and the Court found

    that it lacked specific personal jurisdiction over VWGoA in Florida. See In re Takata Airbag

    Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                   -5-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 6 of 170



                   Paragraph 24 consists of legal conclusions to which no response is required; to the

    extent that any response is required, VWGoA denies the allegations of Paragraph 24. VW AG and

    Audi AG have been dismissed from this action for lack of personal jurisdiction and refers to the

    Court’s opinion on personal jurisdiction for a complete and accurate statement of its contents. See

    In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                   Paragraph 25 consists of legal conclusions to which no response is required; to the

    extent that any response is required, VWGoA denies the allegations of Paragraph 25. VW AG and

    Audi AG have been dismissed from this action for lack of personal jurisdiction and the Court found

    that it lacked specific personal jurisdiction over VWGoA in Florida. See In re Takata Airbag

    Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                   Paragraph 26 contains no factual allegations concerning VWGoA that require a

    response; VW AG and Audi AG have been dismissed from this action. See In re Takata Airbag

    Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                   VWGoA denies the allegations of Paragraph 27, except admits it is a corporation

    organized under the laws of the State of New Jersey with its principal place of business in Herndon,

    Virginia, and is a wholly owned subsidiary of VW AG.

                    Paragraph 28 contains no factual allegations concerning VWGoA that require a

    response; VW AG and Audi AG have been dismissed from this action. See In re Takata Airbag

    Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                   VWGoA denies the allegations of Paragraph 29 except admits that Audi of

    America, LLC is a Delaware limited liability company, and avers that Audi of America, LLC is a

    wholly owned subsidiary of VWGoA and is primarily an entity used for accounting purposes and

    is not engaged in the import, distribution, or manufacturing of cars.



                                                    -6-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 7 of 170



                   Paragraph 30 contains no factual allegations concerning VWGoA requiring a

    response; to the extent a response is required, VWGoA denies the allegations of Paragraph 30.

                   VWGoA denies the allegations of Paragraph 31, except admits that Volkswagen

    Group of America Chattanooga Operations, LLC, a wholly owned subsidiary of VWGoA,

    manufactured model years 2012 through 2015 Volkswagen Passats, and that VWGoA marketed,

    advertised and distributed certain makes and models of Volkswagen and Audi-branded cars in the

    United States containing airbags supplied by Takata.

                   Paragraph 32 contains no factual allegations concerning VWGoA requiring a

    response; to the extent a response is required, VWGoA denies the allegations of Paragraph 32.

                   Paragraph 33 contains no factual allegations concerning VWGoA requiring a

    response; to the extent a response is required, VWGoA denies the allegations of Paragraph 33.

                   The first sentence of Paragraph 34 contains no factual allegations concerning

    VWGoA requiring a response; to the extent that any response is required, VWGoA states that it is

    without knowledge or information sufficient to form a belief as to the truth of the allegation in the

    first sentence of Paragraph 34, and therefore denies the allegations contained therein. VWGoA

    denies the remaining allegations of Paragraph 34.

                   VWGoA denies the allegations of Paragraph 35.

                   VWGoA denies the allegations of Paragraph 36.

                   VWGoA denies the allegations of Paragraph 37.

                   VWGoA denies the allegations of Paragraph 38.

                   VWGoA states that it is without knowledge or information sufficient to form a

    belief as to the truth of the allegations of Paragraph 39, and therefore denies the allegations




                                                    -7-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 8 of 170



    contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

    diminished as a result of any acts of VWGoA.

                  VWGoA states that it is without knowledge or information sufficient to form a

    belief as to the truth of the allegations of Paragraph 40, and therefore denies the allegations

    contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

    diminished as a result of any acts of VWGoA.

                  Paragraph 41 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    41.

                  Paragraph 42 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    42.

                  Paragraph 43 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    43.

                  Paragraph 44 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    44.

                  Paragraph 45 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    45.

                  VWGoA states that it is without knowledge or information sufficient to form a

    belief as to the truth of the allegations of Paragraph 46, and therefore denies the allegations



                                                   -8-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 9 of 170



    contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

    diminished as a result of any acts of VWGoA.

                  VWGoA states that it is without knowledge or information sufficient to form a

    belief as to the truth of the allegations of Paragraph 47, and therefore denies the allegations

    contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

    diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Busto’s claims have

    been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

    3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 48 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    48.

                  VWGoA states that it is without knowledge or information sufficient to form a

    belief as to the truth of the allegations of Paragraph 49, and therefore denies the allegations

    contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

    diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Byrd’s claims have

    been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

    3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 50 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    50.

                  Paragraph 51 contains no factual allegations concerning VWGoA requiring a

    response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

    51.



                                                   -9-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 10 of
                                     170


                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 52, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Carrillo’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 53 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   53.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 54, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Cobb’s claims haves

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 55 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   55.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 56, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Cook’s claims have




                                                -10-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 11 of
                                     170


   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 57 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   57.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 58, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 Paragraph 59 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   59.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 60, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 61, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Dean’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).




                                                  -11-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 12 of
                                     170


                 Paragraph 62 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   62.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 63, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Dickie’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 64 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   64.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 65, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 66, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Dowling’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).




                                                  -12-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 13 of
                                     170


                 Paragraph 67 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   67.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 68, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 69, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Ferrer’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 70 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   70.

                 Paragraph 71 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   71.

                 Paragraph 72 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   72.




                                                  -13-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 14 of
                                     170


                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 73, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Gil’s claims have been

   dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d

   1101 (S.D. Fla. June 20, 2019).

                 Paragraph 74 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   74.

                 Paragraph 75 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   75.

                 Paragraph 76 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   76.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 77, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Harris’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).




                                                -14-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 15 of
                                     170


                 Paragraph 78 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   78.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 79, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 Paragraph 80 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   80.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 81, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Ignacio’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 82, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Jackson’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).




                                                  -15-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 16 of
                                     170


                 Paragraph 83 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   83.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 84, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 85, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 Paragraph 86 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   86.

                 Paragraph 87 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   87.

                 Paragraph 88 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   88.

                 Paragraph 89 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   89.



                                                  -16-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 17 of
                                     170


                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 90, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Levin’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 91 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   91.

                 Paragraph 92 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   92.

                 Paragraph 93 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   93.

                 Paragraph 94 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   94.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 95, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.




                                                  -17-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 18 of
                                     170


                  Paragraph 96 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   96.

                  Paragraph 97 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   97.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 98, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 99, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff McGinity’s claims

   have been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F.

   Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 100 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   100. In particular, VWGoA denies that the value of Plaintiff’s car has been diminished as a result

   of any acts of VWGoA.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 101, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been



                                                  -18-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 19 of
                                     170


   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Miller’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 102, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 103, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 Paragraph 104 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   104.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 105, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 Paragraph 106 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   106.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 107, and therefore denies the allegations



                                                  -19-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 20 of
                                     170


   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 108, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 109, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 Paragraph 110 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   110.

                 Paragraph 111 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   111.

                 Paragraph 112 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   112.

                 Paragraph 113 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   113.




                                                  -20-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 21 of
                                     170


                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 114, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Puhalla’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 115 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   115.

                 Paragraph 116 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   116.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 117, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Riddick’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 118 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   118.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 119, and therefore denies the allegations



                                                -21-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 22 of
                                     170


   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Sakolsky’s claims

   have been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F.

   Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 120 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   120.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 121, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA.

                 Paragraph 122 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   122.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 123, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Tucker’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                 Paragraph 124 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   124.



                                                  -22-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 23 of
                                     170


                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 125, and therefore denies the allegations

   contained therein. In particular, VWGoA denies that the value of Plaintiff’s car has been

   diminished as a result of any acts of VWGoA. VWGoA avers that Plaintiff Wallace’s claims have

   been dismissed from this Action. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 126 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   126.

                  Paragraph 127 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   127.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 128, and therefore denies the allegations

   contained therein.

                  Paragraph 129 consists of legal conclusions to which no response is required; to the

   extent that any response is required, VWGoA denies the allegations of Paragraph 129.

                  Paragraph 130 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   130.

                  Paragraph 131 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA refers to the documents and




                                                  -23-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 24 of
                                     170


   materials referenced in Paragraph 131 for a complete and accurate statement of their contents, and

   otherwise denies the allegations of Paragraph 131.

                  VWGoA denies the allegations of Paragraph 132.

                  VWGoA admits that it has recalled cars of certain makes and model years.

   VWGoA refers to Part 573 Safety Recall Reports numbered 16E-005, 16E-006, 16V-078, 16V-

   079, 16V-382, 16V-078, 16V-079, 17V-032, 18E-001, 18E-002, 18E-003, and 18V-148 for a

   complete and accurate statement of their contents. The remaining portions of Paragraph 133 do

   not concern VWGoA and do not require a response; to the extent a response is required, VWGoA

   denies the remaining allegations of Paragraph 133.

                  VWGoA admits that certain Audi-branded cars were recalled in Part 573 Safety

   Recall Reports numbered 18E-002 and 18E-003. VWGoA refers to Part 573 Safety Recall Reports

   numbered 18E-001, 18E-002 and 18E-003 for a complete and accurate statement of their contents.

                  Paragraph 135 consists of explanatory statements and characterizations by

   Plaintiffs to which no response is required; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 135.

                  Paragraph 136 consists of a diagram and explanatory statements and

   characterizations by Plaintiffs to which no response is required; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 136.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 137, and therefore denies the allegations

   contained therein.




                                                  -24-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 25 of
                                     170


                   VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 138, and therefore denies the allegations

   contained therein.

                   VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 139, and therefore denies the allegations

   contained therein.

                   The first three sentences of Paragraph 140 consist of explanatory statements and

   characterizations by Plaintiffs to which no response is required; to the extent that any response is

   required, VWGoA denies the allegations in the first three sentences of Paragraph 140.

                   VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 141, and therefore denies the allegations

   contained therein.

                   VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 142, and therefore denies the allegations

   contained therein.

                   VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 143, refers to the patent referenced in Paragraph

   143 for a complete and accurate statement of its contents, and otherwise denies the allegations

   contained therein.

                   VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 144, refers to the patent referenced in Paragraph

   144 for a complete and accurate statement of its contents, and otherwise denies the allegations

   contained therein.



                                                    -25-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 26 of
                                     170


                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 145, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 146, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 147, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 148, and therefore denies the allegations

   contained therein.

                  VWGoA denies the allegations of Paragraph 149, except admits that certain makes

   and models of Volkswagen and Audi-branded cars distributed in the United States at issue in the

   Complaint contained airbags, inflators and components thereof manufactured at the Takata plants

   in Monclova, Mexico and Moses Lake, Washington.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 150, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegation in the first sentence of Paragraph 151, and therefore denies

   the allegations contained therein. VWGoA denies the allegation in the second sentence of

   Paragraph 151.



                                                   -26-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 27 of
                                     170


                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 152, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 153, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 154, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 155, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 156, and therefore denies the allegations

   contained therein.

                  VWGoA denies the allegations of Paragraph 157.

                  VWGoA denies the allegations of Paragraph 158, except admits that suppliers are

   required to meet certain specifications before supplying parts for Volkswagen and Audi-branded

   cars, including airbags.

                  VWGoA denies the allegations of Paragraph 159, except admits that suppliers of

   Volkswagen and Audi-branded cars were subject to certain specifications and approval standards.

                  VWGoA denies the allegations of Paragraph 160.

                  VWGoA denies the allegations of Paragraph 161.



                                                -27-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 28 of
                                     170


                  VWGoA denies the allegations of Paragraph 162, except admits that it purchased

   airbag modules containing PSAN and steering wheels from Takata for model years 2012 through

   2015 Volkswagen Passats and distributed certain makes and models of Volkswagen and Audi-

   branded cars in the United States which were equipped with airbags supplied by Takata containing

   PSAN.

                  VWGoA denies the allegations of Paragraph 163.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 164, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 165, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 166, and therefore denies the allegations

   contained therein.

                  VWGoA denies the allegations of Paragraph 167.

                  VWGoA denies the allegations of Paragraph 168, except admits that it distributed

   certain makes and models of Volkswagen-branded cars in the United States which were equipped

   with Takata airbags containing desiccant.

                  VWGoA denies the allegations of Paragraph 169 except admits that Honda’s 2011

   recall was announced publicly.

                  VWGoA denies the allegations of Paragraph 170, except with respect to the first

   sentence, avers that it subsequently recalled Takata SSI-20 airbags that may be affected by a



                                                -28-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 29 of
                                     170


   manufacturing defect unrelated to this litigation, and with respect to the second sentence, refers to

   the referenced news articles for a complete and accurate statement of their contents.

                  VWGoA denies the allegations in Paragraph 171, except admits that it has issued

   recalls of certain Volkswagen and Audi cars.

                  VWGoA denies the allegations in Paragraph 172, except admits that airbags of

   model year 2016 and 2017 Volkswagen CC and Audi TT cars, and model year 2017 Audi R8 cars,

   were supplied by Takata and contained non-desiccated, phase-stabilized ammonium nitrate.

                  VWGoA denies the allegation in the first sentence of Paragraph 173. In response

   to the remaining allegations of Paragraph 173, VWGoA avers that on or about January 11, 2017,

   non-party VW AG entered into a Rule 11 Plea Agreement with the United States of America, by

   and through the Department of Justice, Criminal Division, Fraud Section, the United States

   Attorney’s Office for the Eastern District of Michigan, and the Department of Justice, Environment

   and Natural Resources Division, Environmental Crimes Section, and refers to the plea agreement

   for a complete and accurate statement of its contents.

                  Paragraph 174 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   174.

                  Paragraph 175 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   175.

                  Paragraph 176 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   176.



                                                   -29-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 30 of
                                     170


                 Paragraph 177 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   177.

                 Paragraph 178 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   178.

                 Paragraph 179 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   179.

                 Paragraph 180 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   180.

                 Paragraph 181 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   181.

                 Paragraph 182 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   182.

                 Paragraph 183 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   183.




                                                -30-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 31 of
                                     170


                 Paragraph 184 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   184.

                 Paragraph 185 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   185.

                 Paragraph 186 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   186.

                 Paragraph 187 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   187.

                 Paragraph 188 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   188.

                 Paragraph 189 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   189.

                 Paragraph 190 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   190.




                                                -31-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 32 of
                                     170


                 Paragraph 191 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   191.

                 Paragraph 192 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   192.

                 Paragraph 193 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   193.

                 Paragraph 194 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   194.

                 Paragraph 195 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   195.

                 Paragraph 196 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   196.

                 Paragraph 197 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   197.




                                                -32-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 33 of
                                     170


                  Paragraph 198 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   198.

                  Paragraph 199 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   199.

                  VWGoA denies the allegations of Paragraph 200.

                  VWGoA denies the allegations of Paragraph 201, except admits that certain

   standards and testing requirements were applied to all airbags before being installed into

   Volkswagen and Audi-branded cars.

                  VWGoA denies the allegations of Paragraph 202.

                  VWGoA denies the allegations of Paragraph 203.

                  VWGoA denies the allegations of Paragraph 204.

                  VWGoA denies the allegations of Paragraph 205.

                  Paragraph 206 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   206.

                  VWGoA denies the allegations of         the first, second and fourth sentences of

   Paragraph 207. In response to the third sentence of Paragraph 207, VWGoA refers to the

   November 2008 Honda Recall documents referenced in Paragraph 207 for a complete and accurate

   statement of their contents, and otherwise denies the allegations.

                  VWGoA denies the allegations of Paragraph 208.




                                                  -33-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 34 of
                                     170


                  In response to Paragraph 209, VWGoA refers to the April 11, 2013 Takata DIR

   referenced in Paragraph 209 for a complete and accurate statement of its contents, and otherwise

   denies the allegations.

                  VWGoA denies the allegations of Paragraph 210.

                  Paragraph 211 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   211.

                  VWGoA denies the allegations of Paragraph 212.

                  Paragraph 213 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA refers to the Takata DIRs

   referenced in Paragraph 213 for a complete and accurate statement of their contents, and otherwise

   denies the allegations.

                  VWGoA denies the allegation in the first sentence of Paragraph 214. The second

   sentence of Paragraph 214 does not contain factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA refers to the Takata DIRs

   referenced in Paragraph 214 for a complete and accurate statement of their contents, and otherwise

   denies the allegations.

                  VWGoA denies the allegations of Paragraph 215, except admits that it sent a letter

   to NHTSA in February 2016 concerning that recall of certain makes and models of cars and refers

   to that letter for a complete and accurate description of its contents, and admits that certain

   Volkswagen and Audi-branded cars were included in the Third Amended Coordinated Remedy

   Order, and refers to that document for a complete and accurate description of its contents.




                                                  -34-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 35 of
                                     170


                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 216, and therefore denies the allegations

   contained therein.

                  VWGoA denies the allegations of Paragraph 217.

                  VWGoA denies the allegations of Paragraph 218.

                  In response to the first sentence of Paragraph 219, VWGoA refers to the

   advertisements and promotional materials referenced in Paragraph 219 for the at-issue vehicles for

   a complete and accurate statement of their contents, and otherwise denies the allegations. VWGoA

   states that it is without knowledge or information sufficient to form a belief as to the truth of the

   allegation in the second sentence of Paragraph 219, and therefore denies the allegations contained

   therein. The third sentence of Paragraph 219 consists of a legal conclusion to which no response

   is required; to the extent that any response is required, VWGoA denies the allegation in the third

   sentence of Paragraph 219.

                  In response to Paragraph 220, VWGoA refers to the documents and materials

   referenced in Paragraph 220 for a complete and accurate statement of their contents, and otherwise

   denies the allegations.

                  Paragraph 221 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   221.

                  VWGoA denies the allegations of Paragraph 222.

                  VWGoA denies the allegations of Paragraph 223, except admits that it has recalled

   certain Volkswagen and Audi-branded cars containing airbags supplied by Takata and refers to the

   Part 573 Safety Recall Reports for a complete and accurate description of their contents.



                                                   -35-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 36 of
                                     170


                  VWGoA denies the allegation in the first sentence of Paragraph 224. In response

   to the second sentence of Paragraph 224, VWGoA refers to the Coordinated Remedy Order, and

   all amendments thereto, for a complete and accurate statement of its contents, and otherwise denies

   the allegations.

                  Paragraph 225 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   225.

                  VWGoA denies the fourth sentence of Paragraph 226. The remaining portions of

   Paragraph 226 contain no factual allegations concerning VWGoA requiring a response; to the

   extent that any response is required, VWGoA denies the remaining allegations of Paragraph 226.

                  Paragraph 227 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   227.

                  Paragraph 228 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   228.

                  Paragraph 229 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   229.

                  Paragraph 230 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA refers to the letter from Senators

   Blumenthal and Markey for a complete and accurate statement of its contents.

                  VWGoA denies the allegations of Paragraph 231.



                                                  -36-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 37 of
                                     170


                 Paragraph 232 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA refers to the letter from Senators

   Blumenthal and Markey for a complete and accurate statement of its contents.

                 VWGoA denies the allegation in the first sentence of Paragraph 233. The second

   sentence of Paragraph 233 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegation in the second

   sentence of Paragraph 233.

                 VWGoA denies the allegations of Paragraph 234, except admits that, consistent

   with NHTSA’s Coordinated Remedy Order, certain interim replacement airbags were “like-for-

   like.” NHTSA determined that these “like-for-like” replacements were an adequate interim

   remedy and safe for interim use. See Third Amendment to the Coordinated Remedy Order, In re

   Docket No. NHTSA-2015-055 Coordinated Remedy Program Proceeding at 6.

                 VWGoA denies the allegations of Paragraph 235.

                 Paragraph 236 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA refers to the November 2015

   Consent Order for a complete and accurate statement of its contents.

                 VWGoA denies the allegation in the first sentence of Paragraph 237, except admits

   that it has recalled certain Volkswagen and Audi-branded cars model year 2013 and newer.

   VWGoA denies the allegation in the second sentence of Paragraph 237, except admits that,

   consistent with NHTSA’s Coordinated Remedy Order, certain interim replacement airbags were

   “like-for-like.” NHTSA determined that these “like-for-like” replacements were an adequate

   interim remedy and safe for interim use. See Third Amendment to the Coordinated Remedy Order,

   In re Docket No. NHTSA-2015-055 Coordinated Remedy Program Proceeding at 6.



                                                 -37-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 38 of
                                     170


                  VWGoA denies the allegations of Paragraph 238.

                  VWGoA denies the allegations of Paragraph 239.

                  Paragraph 240 consists of a legal conclusion to which no response is required; to

   the extent that any response is required, VWGoA denies the allegations of Paragraph 240.

                  VWGoA denies the allegations of Paragraph 241.

                  Paragraph 242 consists of a legal conclusion to which no response is required; to

   the extent that any response is required, VWGoA denies the allegations of Paragraph 242.

                  VWGoA denies the allegations of Paragraph 243.

                  Paragraph 244 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA denies that this action may be maintained as a

   class action, and otherwise denies the allegations of Paragraph 244.

                  Paragraph 245 consists of legal conclusions to which no response is required; to the

   extent that any response is required, VWGoA denies the allegations of Paragraph 245.

                  Paragraph 246 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies the allegations of paragraph 246.

                  Paragraph 247 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 247.

                  Paragraph 248 purports to characterize Plaintiffs’ claims in this action and, as such,

   does not require a response. To the extent that any response is required, VWGoA denies that this

   action may be maintained as a class action, and otherwise denies the allegations of Paragraph 248.



                                                   -38-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 39 of
                                     170


                  Paragraph 249 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   249.

                  Paragraph 250 purports to characterize Plaintiffs’ claims in this action and, as such,

   does not require a response. To the extent that any response is required, VWGoA denies that this

   action may be maintained as a class action, and otherwise denies the allegations of Paragraph 250.

                  Paragraph 251 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 251.

                  Paragraph 252 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 252.

                  Paragraph 253 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 253.

                  Paragraph 254 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 254.




                                                   -39-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 40 of
                                     170


                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 255, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 256, and therefore denies the allegations

   contained therein.

                  Paragraph 257 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 257.

                  Paragraph 258 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 258.

                  Paragraph 259 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 259.

                  Paragraph 260 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 260.




                                                  -40-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 41 of
                                     170


                  Paragraph 261 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 261.

                  Paragraph 262 purports to characterize Plaintiffs’ claims in this action and consists

   of legal conclusions to which no response is required. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 262.

                  Paragraph 263 contains no factual allegations requiring a response. To the extent

   that any response is required, VWGoA incorporates by reference its responses to each allegation

   of the preceding paragraphs.

                  Paragraph 264 purports to characterize Plaintiffs’ RICO claims in the action, which

   have been dismissed. Paragraph 264 therefore does not require a response. See In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent

   that any response is required, VWGoA denies that this action may be maintained as a class action,

   and otherwise denies the allegations of Paragraph 264.

                  Paragraph 265 consists of a legal conclusion concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA refers to 18 U.S.C. § 1961(3) for a complete and accurate statement

   of its contents, and otherwise denies the allegations of Paragraph 265.

                  Paragraph 266 consists of a legal conclusion concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products



                                                  -41-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 42 of
                                     170


   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).To the extent that any response

   is required, VWGoA refers to 18 U.S.C. § 1962(c) for a complete and accurate statement of its

   contents, and otherwise denies the allegations of Paragraph 266.

                  Paragraph 267 consists of a legal conclusion concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).To the extent that any response

   is required, VWGoA refers to 18 U.S.C. § 1964(c) for a complete and accurate statement of its

   contents, and otherwise denies the allegations of Paragraph 267.

                  Paragraph 268 consists of a legal conclusion concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA denies the allegations of Paragraph 268.

                  Paragraph 269 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA refers to 18 U.S.C. § 1961(4) for a complete and accurate statement

   of its contents, and otherwise denies the allegations of Paragraph 269.

                  VWGoA denies the allegations of Paragraph 270, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 271, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).



                                                  -42-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 43 of
                                     170


                  VWGoA denies the allegations of Paragraph 272, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 273 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA refers to 18 U.S.C. §§ 1341 and 1343 for a complete and accurate

   statement of their contents, and otherwise denies the allegations of Paragraph 273.

                  VWGoA denies the allegations of Paragraph 274, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 275, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 276, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 277, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 278, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).



                                                  -43-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 44 of
                                     170


                  Paragraph 279 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA refers to 18 U.S.C. §§ 1341 and 1343 for a complete and accurate

   statement of their contents, and denies the allegations of Paragraph 279.

                  VWGoA denies the allegations of Paragraph 280, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 281, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 282, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 283, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 284, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 285 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any



                                                  -44-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 45 of
                                     170


   response is required, VWGoA refers to 18 U.S.C. §§ 1962(c), 1964(a) and 1964(c) for a complete

   and accurate statement of their contents, and denies the allegations of Paragraph 285.

                  Paragraph 286 purports to characterize Plaintiffs’ RICO claims in the action, which

   have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). Paragraph 286 therefore does not require a response. To the extent that

   any response is required, VWGoA denies that this action may be maintained as a class action, and

   otherwise denies the allegations of Paragraph 286.

                  Paragraph 287 contains no factual allegations requiring a response. To the extent

   that any response is required, VWGoA incorporates by reference its responses to each allegation

   of the preceding paragraphs.

                  Paragraph 288 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA refers to 18 U.S.C. § 1962(c) and (d) for a complete and accurate

   statement of their contents, and otherwise denies the allegations of Paragraph 288.

                  VWGoA denies the allegations of Paragraph 289, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 290 and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 291 contains no factual allegations concerning VWGoA requiring a

   response, and VWGoA further avers that Plaintiffs’ RICO claims have been dismissed. See In re



                                                  -45-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 46 of
                                     170


   Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

   VWGoA states that it is without knowledge or information sufficient to form a belief as to the truth

   of the allegations of Paragraph 291, and therefore denies the allegations contained therein.

                  Paragraph 292 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA denies the allegations of Paragraph 292.

                  Paragraph 293 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA refers to 18 U.S.C. § 1962(d) for a complete and accurate statement

   of its contents, and otherwise denies the allegations of Paragraph 293.

                  VWGoA denies the allegations of Paragraph 294, and avers that Plaintiffs’ RICO

   claims have been dismissed. See In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 295 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any

   response is required, VWGoA refers to 18 U.S.C. § 1964(c) for a complete and accurate statement

   of its contents, and otherwise denies the allegations of Paragraph 295.

                  Paragraph 296 consists of legal conclusions concerning Plaintiffs’ RICO claims

   which have been dismissed and to which no response is required. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any



                                                  -46-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 47 of
                                     170


   response is required, VWGoA refers to 18 U.S.C. § 1964(a), (c) and (d) for a complete and accurate

   statement of their contents, and otherwise denies the allegations of Paragraph 296.

                  Paragraph 297 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   297 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 298 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   298 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 299 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   299 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 300 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   300 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 301 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   301 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                  -47-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 48 of
                                     170


                  Paragraph 302 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   302 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 303 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   303 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 304 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   304 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 305 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   305 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 306 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   306 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 307 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph




                                                  -48-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 49 of
                                     170


   307 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 308 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   308 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 309 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   309 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 310 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   310 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 311 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   311 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 312 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   312 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                  -49-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 50 of
                                     170


                  Paragraph 313 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   313 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 314 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   314 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 315 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   315 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 316 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   316 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 317 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   317 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 318 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph




                                                  -50-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 51 of
                                     170


   318 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 319 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   319 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 320 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   320 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 321 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   321 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 322 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   322 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 323 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   323 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                  -51-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 52 of
                                     170


                  Paragraph 324 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   324 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 325 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   325 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 326 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   326 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 327 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   327 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 328 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   328 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 329 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph




                                                  -52-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 53 of
                                     170


   329 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 330 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   330 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 331 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   331 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 332 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   332 and avers that Plaintiffs’ RICO claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 333 purports to characterize Plaintiffs’ Magnuson-Moss Warranty Act

   claims in the action, which have been dismissed. See In re Takata Airbag Products Liability

   Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). Paragraph 333 therefore does not require

   a response. To the extent that any response is required, VWGoA denies that this action may be

   maintained as a class action, and otherwise denies the allegations of Paragraph 333.

                  Paragraph 334 consists of a legal conclusion concerning Plaintiffs’ Magnuson-

   Moss Warranty Act claims which have been dismissed and to which no response is required. See

   In re Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020).

   To the extent that any response is required, VWGoA refers to 15 U.S.C. § 2301 and 28 U.S.C. §



                                                  -53-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 54 of
                                     170


   1332 (a)-(d) for a complete and accurate statement of their contents, and denies the allegations of

   Paragraph 334.

                  Paragraph 335 consists of a legal conclusion concerning Plaintiffs’ Magnuson-

   Moss Warranty Act claims which have been dismissed and to which no response is required. See

   In re Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020).

   To the extent that any response is required, VWGoA refers to 15 U.S.C. § 2301(1) for a complete

   and accurate statement of its contents, and denies the allegations of Paragraph 335.

                  Paragraph 336 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA refers to 15 U.S.C. § 2301(3) for a complete and

   accurate statement of its contents, and denies the allegations of Paragraph 336.

                  Paragraph 337 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA refers to 15 U.S.C. § 2301(4)-(5) for a complete and

   accurate statement of their contents, and denies the allegations of Paragraph 337.

                  Paragraph 338 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA refers to 15 U.S.C. § 2310(d)(1) for a complete and

   accurate statement of its contents, and denies the allegations of Paragraph 338.




                                                  -54-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 55 of
                                     170


                  Paragraph 339 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA refers to 15 U.S.C. § 2301(7) and the relevant

   implied warranty law of each state for a complete and accurate statement of their contents, and

   otherwise denies the allegations of Paragraph 339.

                  Paragraph 340 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA refers to 15 U.S.C. § 2310(d)(1) for a complete and

   accurate statement of its contents, and denies the allegations of Paragraph 340.

                  Paragraph 341 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA denies the allegations of Paragraph 341.

                  Paragraph 342 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA denies the allegations of Paragraph 342.

                  Paragraph 343 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA denies the allegations of Paragraph 343.



                                                  -55-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 56 of
                                     170


                  Paragraph 344 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA denies the allegations of Paragraph 344.

                  Paragraph 345 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA denies the allegations of Paragraph 345.

                  Paragraph 346 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA refers to 15 U.S.C. § 2310(e) for a complete and

   accurate statement of its contents, and denies the allegations of Paragraph 346.

                  Paragraph 347 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA denies the allegations of Paragraph 347.

                  VWGoA avers that Plaintiffs’ Magnuson-Moss Warranty Act claims have been

   dismissed. See In re Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla.

   May 27, 2020). To the extent that any response is required, VWGoA denies the allegations of

   Paragraph 348.

                  VWGoA avers that Plaintiffs’ Magnuson-Moss Warranty Act claims have been

   dismissed and states that it is without knowledge or information sufficient to form a belief as to



                                                  -56-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 57 of
                                     170


   the truth of the first sentence of Paragraph 349, and therefore denies the allegations contained

   therein. See In re Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May

   27, 2020). VWGoA denies the allegation in the second sentence of Paragraph 349.

                  Paragraph 350 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA refers to 15 U.S.C. § 2310(d)(2) for a complete and

   accurate statement of its contents, and denies the allegations of Paragraph 350.

                  VWGoA denies the allegations of Paragraph 351, and avers that Plaintiffs’

   Magnuson-Moss Warranty Act claims have been dismissed. See In re Takata Airbag Products

   Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020).

                  Paragraph 352 consists of legal conclusions concerning Plaintiffs’ Magnuson-Moss

   Warranty Act claims which have been dismissed and to which no response is required. See In re

   Takata Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020). To the

   extent that any response is required, VWGoA denies that this action may be maintained as a class

   action and otherwise denies the allegations of Paragraph 352.

                  Paragraph 353 purports to characterize Plaintiffs’ claims in the action and does not

   require a response. To the extent that any response is required, VWGoA denies that this action

   may be maintained as a class action, and otherwise denies the allegations of Paragraph 353.

                  VWGoA denies the allegations of Paragraph 354.

                  VWGoA denies the allegations of Paragraph 355.

                  VWGoA denies the allegations of Paragraph 356.

                  VWGoA denies the allegations of Paragraph 357.



                                                  -57-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 58 of
                                     170


                  VWGoA denies the allegations of Paragraph 358.

                  VWGoA denies the allegations of Paragraph 359.

                  VWGoA denies the allegations of Paragraph 360.

                  VWGoA denies the allegations of Paragraph 361.

                  VWGoA denies the allegations of Paragraph 362.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations of Paragraph 363, and therefore denies the allegations

   contained therein.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegation in the first sentence of Paragraph 364, and therefore denies

   the allegation contained therein.    VWGoA denies the allegation in the second sentence of

   Paragraph 364.

                  VWGoA denies the allegations of Paragraph 365.

                  VWGoA denies the allegations of Paragraph 366.

                  VWGoA denies the allegations of Paragraph 367.

                  VWGoA denies the allegations of Paragraph 368.

                  Paragraph 369 purports to characterize Plaintiffs’ claims in this action and, as such,

   does not require a response. To the extent that any response is required, VWGoA denies that this

   action may be maintained as a class action, avers that many of the claims referenced in Paragraph

   369 have been dismissed, and otherwise denies the allegations of Paragraph 369. See In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019); In re Takata

   Airbag Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020).




                                                   -58-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 59 of
                                     170


                  Paragraph 370 consists of a legal conclusion to which no response is required; to

   the extent that any response is required, VWGoA denies the allegations of Paragraph 370.

                  Paragraph 371 consists of legal conclusions to which no response is required; to the

   extent that any response is required, VWGoA denies the allegations of Paragraph 371.

                  Paragraph 372 consists of legal conclusions to which no response is required; to the

   extent that any response is required, VWGoA denies the allegations of Paragraph 372.

                  VWGoA denies the allegations of Paragraph 373.

                  VWGoA denies the allegations of Paragraph 374.

                  VWGoA denies the allegations of Paragraph 375.

                  Paragraph 376 purports to characterize Plaintiffs’ claims in this action and, as such,

   does not require a response. To the extent that any response is required, VWGoA denies that this

   action may be maintained as a class action, avers that unjust enrichment claims have been

   dismissed as to Indiana, New Jersey and Virginia Plaintiffs and as to Holly Stotler, Delola Nelson-

   Reynolds, Malia Moore, Trevor MacLeod, Michael McBride, Maureen Dowds, Deloris Jones and

   Michael Farriss, and otherwise denies the allegations of Paragraph 376. In re Takata Airbag

   Products Liability Litigation, 2020 WL 2764196 (S.D. Fla. May 27, 2020).

                  Paragraph 377 consists of legal conclusions to which no response is required; to the

   extent that any response is required, VWGoA denies the allegations of Paragraph 377.

                  Paragraph 378 consists of legal conclusions to which no response is required; to the

   extent that any response is required, VWGoA denies the allegations of Paragraph 378.

                  Paragraph 379 consists of a legal conclusion to which no response is required; to

   the extent that any response is required, VWGoA denies the allegations of Paragraph 379.




                                                   -59-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 60 of
                                     170


                 Paragraph 380 consists of a legal conclusion to which no response is required; to

   the extent that any response is required, VWGoA denies the allegations of Paragraph 380.

                 VWGoA denies the allegations of Paragraph 381.

                 Paragraph 382 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   382.

                 Paragraph 383 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   383.

                 Paragraph 384 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   384.

                 Paragraph 385 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   385.

                 Paragraph 386 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   386.

                 Paragraph 387 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   387.




                                                -60-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 61 of
                                     170


                 Paragraph 388 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   388.

                 Paragraph 389 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   389.

                 Paragraph 390 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   390.

                 Paragraph 391 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   391.

                 Paragraph 392 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   392.

                 Paragraph 393 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   393.

                 Paragraph 394 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   394.




                                                -61-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 62 of
                                     170


                 Paragraph 395 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   395.

                 Paragraph 396 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   396.

                 Paragraph 397 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   397.

                 Paragraph 398 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   398.

                 Paragraph 399 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   399.

                 Paragraph 400 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   400.

                 Paragraph 401 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   401.




                                                -62-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 63 of
                                     170


                 Paragraph 402 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   402.

                 Paragraph 403 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   403.

                 Paragraph 404 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   404.

                 Paragraph 405 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   405.

                 Paragraph 406 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   406.

                 Paragraph 407 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   407.

                 Paragraph 408 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   408.




                                                -63-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 64 of
                                     170


                  Paragraph 409 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   409.

                  Paragraph 410 contains no factual allegations concerning VWGoA requiring a

   response. To the extent that any response is required, VWGoA denies the allegations of Paragraph

   410.

                  Paragraph 411 purports to characterize Plaintiffs’ Alabama Deceptive Trade

   Practices Act claims in this action. But as set forth in Plaintiff’s Renewed Motion for Leave to

   File an Amended Consolidated Complaint, the sole Alabama Plaintiff asserting claims against

   VWGoA, Sandra Herrell, no longer purports to assert those claims. (See ECF No. 3850 at 7.)

   Paragraph 411 therefore does not require a response. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 411.

                  Paragraph 412 consists of a legal conclusion concerning Plaintiffs’ Alabama

   Deceptive Trade Practices Act claims, which Plaintiffs no longer purport to assert against

   VWGoA, and to which no response is required. To the extent that any response is required,

   VWGoA refers to Ala. Code § 8-19-3(2) for a complete and accurate statement of its contents, and

   denies the allegations of Paragraph 412.

                  Paragraph 413 consists of a legal conclusion concerning Plaintiffs’ Alabama

   Deceptive Trade Practices Act claims, which Plaintiffs no longer purport to assert against

   VWGoA, and to which no response is required. To the extent that any response is required,

   VWGoA refers to Ala. Code § 8-19-3(5) for a complete and accurate statement of its contents, and

   denies the allegations of Paragraph 413.



                                                 -64-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 65 of
                                     170


                  Paragraph 414 consists of a legal conclusion concerning Plaintiffs’ Alabama

   Deceptive Trade Practices Act claims, which Plaintiffs no longer purport to assert against

   VWGoA, and to which no response is required. To the extent that any response is required,

   VWGoA refers to Ala. Code § 8-19-3(3) for a complete and accurate statement of its contents, and

   denies the allegations of Paragraph 414.

                  Paragraph 415 consists of a legal conclusion concerning Plaintiffs’ Alabama

   Deceptive Trade Practices Act claims, which Plaintiffs no longer purport to assert against

   VWGoA, and to which no response is required. To the extent that any response is required,

   VWGoA refers to Ala. Code § 8-19-3(8) for a complete and accurate statement of its contents, and

   denies the allegations of Paragraph 415.

                  In response to Paragraph 416, VWGoA states that Plaintiffs no longer purport to

   assert Alabama Deceptive Trade Practices Act claims against VWGoA, refers to Ala. Code § 8-

   19-5 for a complete and accurate statement of its contents, and denies Paragraph 416 to the extent

   that it asserts or suggests that VWGoA engaged in wrongdoing.

                  VWGoA denies the allegations of Paragraph 417 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                  VWGoA denies the allegations of Paragraph 418 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                  VWGoA denies the allegations of Paragraph 419 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                  VWGoA denies the allegations of Paragraph 420 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.




                                                 -65-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 66 of
                                     170


                 VWGoA denies the allegations of Paragraph 421 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 422 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 423 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 424 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 425 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 426 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 427 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 428 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 429 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 430 and avers that Plaintiffs no longer purport to

   assert Alabama Deceptive Trade Practices Act claims against VWGoA.




                                                 -66-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 67 of
                                     170


                  VWGoA denies the allegations of Paragraph 431 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                  VWGoA denies the allegations of Paragraph 432 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                  VWGoA denies the allegations of Paragraph 433, avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA, and refers to

   Ala. Code § 8-19-10 for a complete and accurate statement of its contents.

                  Paragraph 434 consists of a legal conclusion concerning Plaintiffs’ Alabama

   Deceptive Trade Practices Act claims, which Plaintiffs no longer purport to assert against

   VWGoA, and to which no response is required. To the extent that any response is required,

   VWGoA refers to Ala. Code § 8-19-10 for a complete and accurate statement of its contents, and

   otherwise denies the allegations of Paragraph 434.

                  VWGoA denies the allegations of Paragraph 435 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                  VWGoA denies the allegations of Paragraph 436 and avers that Plaintiffs no longer

   purport to assert Alabama Deceptive Trade Practices Act claims against VWGoA.

                  Paragraph 437 purports to characterize Plaintiffs’ Arizona Consumer Fraud Act

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 437.

                  Paragraph 438 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ariz. Rev. Stat. § 44-1521(6) for a




                                                  -67-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 68 of
                                     170


   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   438.

                  Paragraph 439 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ariz. Rev. Stat. § 44-1521(5) for a

   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   439.

                  In response to Paragraph 440, VWGoA refers to Ariz. Rev. Stat. § 44-1522(A) for

   a complete and accurate statement of its contents, and denies Paragraph 440 to the extent that it

   asserts or suggests that VWGoA engaged in wrongdoing.

                  VWGoA denies the allegations of Paragraph 441.

                  VWGoA denies the allegations of Paragraph 442.

                  VWGoA denies the allegations of Paragraph 443.

                  VWGoA denies the allegations of Paragraph 444.

                  VWGoA denies the allegations of Paragraph 445.

                  VWGoA denies the allegations of Paragraph 446.

                  VWGoA denies the allegations of Paragraph 447.

                  VWGoA denies the allegations of Paragraph 448.

                  VWGoA denies the allegations of Paragraph 449.

                  VWGoA denies the allegations of Paragraph 450.

                  VWGoA denies the allegations of Paragraph 451.

                  VWGoA denies the allegations of Paragraph 452.

                  VWGoA denies the allegations of Paragraph 453.




                                                 -68-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 69 of
                                     170


                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 454.

                  VWGoA denies the allegations of Paragraph 455.

                  VWGoA denies the allegations of Paragraph 456.

                  VWGoA denies the allegations of Paragraph 457.

                  VWGoA denies the allegations of Paragraph 458.

                  Paragraph 459 purports to characterize Plaintiffs’ Arkansas Implied Warranty Act

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 459.

                  Paragraph 460 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ark. Code §§ 4-2-104(1), 4-2-103(1)(d)

   and 4-2A-103(3) for a complete and accurate statement of their contents, and otherwise denies the

   allegations of Paragraph 460.

                  Paragraph 461 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ark. Code § 4-2A-103(1)(p) for a

   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   461.

                  Paragraph 462 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ark. Code §§ 4-2A-105(1) and 4-2A-

   103(1)(h) for a complete and accurate statement of their contents, and otherwise denies the

   allegations of Paragraph 462.



                                                  -69-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 70 of
                                     170


                  Paragraph 463 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ark. Code §§ 4-2-314 and 4-2A-212

   for a complete and accurate statement of their contents, and otherwise denies the allegations of

   Paragraph 463.

                  VWGoA denies the allegations of Paragraph 464.

                  VWGoA denies the allegations of Paragraph 465.

                  VWGoA denies the allegations of Paragraph 466.

                  Paragraph 467 purports to characterize Plaintiffs’ Arkansas Deceptive Trade

   Practices Act claims in this action and, as such, does not require a response. To the extent that any

   response is required, VWGoA denies that this action may be maintained as a class action, and

   otherwise denies the allegations of Paragraph 467.

                  Paragraph 468 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ark. Code Ann. § 4-88-102(5) for a

   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   468.

                  Paragraph 469 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ark. Code Ann. § 4-88-102(4) for a

   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   469.

                  In response to Paragraph 470, VWGoA refers to Ark. Code Ann. § 4-88-107 for a

   complete and accurate statement of its contents, and denies Paragraph 470 to the extent that it

   asserts or suggests that VWGoA engaged in wrongdoing.

                  VWGoA denies the allegations of Paragraph 471.



                                                   -70-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 71 of
                                     170


                  VWGoA denies the allegations of Paragraph 472.

                  VWGoA denies the allegations of Paragraph 473.

                  VWGoA denies the allegations of Paragraph 474.

                  VWGoA denies the allegations of Paragraph 475.

                  VWGoA denies the allegations of Paragraph 476.

                  VWGoA denies the allegations of Paragraph 477.

                  VWGoA denies the allegations of Paragraph 478.

                  VWGoA denies the allegations of Paragraph 479.

                  VWGoA denies the allegations of Paragraph 480.

                  VWGoA denies the allegations of Paragraph 481.

                  VWGoA denies the allegations of Paragraph 482.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 483.

                  VWGoA denies the allegations of Paragraph 484.

                  VWGoA denies the allegations of Paragraph 485.

                  In response to Paragraph 486, VWGoA refers to Ark. Code Ann. § 4-88-113(f) for

   a complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   486.

                  VWGoA denies the allegations of Paragraph 487.

                  Paragraph 488 purports to characterize Plaintiffs’ Song-Beverly Warranty Act

   claims in this action and, as there is no remaining California named Plaintiff who purchased or

   leased a Volkswagen or Audi car, these claims are no longer asserted against VWGoA and



                                                  -71-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 72 of
                                     170


   Paragraph 488 does not require a response. In re Takata Airbag Products Liability Litigation, 396

   F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA

   denies that this action may be maintained as a class action, and otherwise denies the allegations of

   Paragraph 488.

                  Paragraph 489 purports to characterize Plaintiffs’ Song-Beverly Warranty Act

   claims in this action and, as there is no remaining California named Plaintiff who purchased or

   leased a Volkswagen or Audi car, these claims are no longer asserted against VWGoA and

   Paragraph 489 does not require a response. In re Takata Airbag Products Liability Litigation, 396

   F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA

   denies that this action may be maintained as a class action, and otherwise denies the allegations of

   Paragraph 489.

                  Paragraph 490 consists of a legal conclusion concerning Plaintiffs’ Song-Beverly

   Warranty Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code § 1791(b)

   for a complete and accurate statement of its contents, and otherwise denies the allegations of

   Paragraph 490.

                  Paragraph 491 consists of a legal conclusion concerning Plaintiffs’ Song-Beverly

   Warranty Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code § 1791(a)

   for a complete and accurate statement of its contents, and otherwise denies the allegations of

   Paragraph 491.



                                                  -72-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 73 of
                                     170


                  Paragraph 492 consists of a legal conclusion concerning Plaintiffs’ Song-Beverly

   Warranty Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code § 1791(j)

   for a complete and accurate statement of its contents, and otherwise denies the allegations of

   Paragraph 492.

                  Paragraph 493 consists of a legal conclusion concerning Plaintiffs’ Song-Beverly

   Warranty Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code §§

   1791.1(a) and 1792 for a complete and accurate statement of their contents, and otherwise denies

   the allegations of Paragraph 493.

                  In response to Paragraph 494, VWGoA states that Plaintiffs’ Song-Beverly

   Warranty Act claims are no longer asserted against VWGoA, refers to Cal. Civ. Code § 1791.1(a)

   for a complete and accurate statement of its contents, and denies Paragraph 494 to the extent that

   it asserts or suggests that VWGoA engaged in wrongdoing. In re Takata Airbag Products Liability

   Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 495 and avers that Plaintiffs’ Song-

   Beverly Warranty Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 496 and avers that Plaintiffs’ Song-

   Beverly Warranty Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).



                                                 -73-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 74 of
                                     170


                  VWGoA denies the allegations of Paragraph 497 and avers that Plaintiffs’ Song-

   Beverly Warranty Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  The first sentence of Paragraph 498 consists of a legal conclusion concerning

   Plaintiffs’ Song-Beverly Warranty Act claims, which are no longer asserted against VWGoA, and

   to which no response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp.

   3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA denies

   the allegation in the first sentence of Paragraph 498, and otherwise denies the allegations of

   Paragraph 498.

                  VWGoA denies the allegations of Paragraph 499 and avers that Plaintiffs’ Song-

   Beverly Warranty Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 500 and avers that Plaintiffs’ Song-

   Beverly Warranty Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 501 consists of legal conclusions concerning Plaintiffs’ Song-Beverly

   Warranty Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. See In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code §§

   1791.1(d) and 1794 for a complete and accurate statement of their contents, and otherwise denies

   the allegations of Paragraph 501.

                  Paragraph 502 consists of a legal conclusion concerning Plaintiffs’ Song-Beverly

   Warranty Act claims, which are no longer asserted against VWGoA, and to which no response is



                                                 -74-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 75 of
                                     170


   required. See In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code §

   1794 for a complete and accurate statement of its contents, and otherwise denies the allegations of

   Paragraph 501.

                  Paragraph 503 purports to characterize Plaintiffs’ California Unfair Competition

   Law claims in this action and, as there is no remaining California named Plaintiff who purchased

   or leased a Volkswagen or Audi car, these claims are no longer asserted against VWGoA and

   Paragraph 503 does not require a response. In re Takata Airbag Products Liability Litigation, 396

   F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA

   denies that this action may be maintained as a class action, and otherwise denies the allegations of

   Paragraph 503.

                  In response to Paragraph 504, VWGoA states that Plaintiffs’ California Unfair

   Competition Law claims are no longer asserted against VWGoA, refers to Cal. Bus. & Prof. Code

   § 17200 for a complete and accurate statement of its contents, and denies Paragraph 504 to the

   extent that it asserts or suggests that VWGoA engaged in wrongdoing. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 505 consists of legal conclusions concerning Plaintiffs’ California

   Unfair Competition Law claims, which are no longer asserted against VWGoA, and to which no

   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA refers to Cal. Bus.

   & Prof. Code § 17200 and Cal. Civ. Code § 1750 for a complete and accurate statement of their

   contents, and otherwise denies the allegations of Paragraph 505.




                                                  -75-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 76 of
                                     170


                  Paragraph 506 consists of legal conclusions concerning Plaintiffs’ California

   Unfair Competition Law claims, which are no longer asserted against VWGoA, and to which no

   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA refers to 49 U.S.C.

   §§ 30101, et seq., and its accompanying regulations for a complete and accurate statement of their

   contents, and otherwise denies the allegations of Paragraph 506.

                  In response to Paragraph 507, VWGoA states that Plaintiffs’ California Unfair

   Competition Law claims are no longer asserted against VWGoA, refers to 49 C.F.R. § 573.6 for a

   complete and accurate statement of its contents, and denies Paragraph 507 to the extent that it

   asserts or suggests that VWGoA engaged in wrongdoing. In re Takata Airbag Products Liability

   Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 508 consists of legal conclusions concerning Plaintiffs’ California

   Unfair Competition Law claims, which are no longer asserted against VWGoA, and to which no

   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA denies the

   allegations of Paragraph 508.

                  Paragraph 509 consists of legal conclusions concerning Plaintiffs’ California

   Unfair Competition Law claims, which are no longer asserted against VWGoA, and to which no

   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA denies the

   allegations of Paragraph 509.

                  Paragraph 510 consists of legal conclusions concerning Plaintiffs’ California

   Unfair Competition Law claims, which are no longer asserted against VWGoA, and to which no



                                                 -76-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 77 of
                                     170


   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA refers to Cal. Bus.

   & Prof. Code § 17200 for a complete and accurate statement of its contents, and otherwise denies

   the allegations of Paragraph 510.

                  The first sentence of Paragraph 511 consists of legal conclusions concerning

   Plaintiffs’ California Unfair Competition Law claims, which are no longer asserted against

   VWGoA, and to which no response is required. In re Takata Airbag Products Liability Litigation,

   396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required,

   VWGoA refers to Cal. Bus. & Prof. Code § 17200 for a complete and accurate statement of its

   contents, and otherwise denies the allegations of Paragraph 511.

                  Paragraph 512 consists of legal conclusions concerning Plaintiffs’ California

   Unfair Competition Law claims, which are no longer asserted against VWGoA, and to which no

   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA refers to Cal. Bus.

   & Prof. Code § 17200 for a complete and accurate statement of its contents, and otherwise denies

   the allegations of Paragraph 512.

                  The first sentence of Paragraph 513 consists of legal conclusions concerning

   Plaintiffs’ California Unfair Competition Law claims, which are no longer asserted against

   VWGoA, and to which no response is required. In re Takata Airbag Products Liability Litigation,

   396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required,

   VWGoA refers to Cal. Bus. & Prof. Code § 17200 for a complete and accurate statement of its

   contents, and otherwise denies the allegations of Paragraph 513.




                                                 -77-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 78 of
                                     170


                  The first sentence of Paragraph 514 consists of legal conclusions concerning

   Plaintiffs’ California Unfair Competition Law claims, which are no longer asserted against

   VWGoA, and to which no response is required. In re Takata Airbag Products Liability Litigation,

   396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required,

   VWGoA refers to Cal. Bus. & Prof. Code § 17200 for a complete and accurate statement of its

   contents, and otherwise denies the allegations of Paragraph 514.

                  VWGoA denies the allegation in the first sentence of Paragraph 515 and avers that

   Plaintiffs’ California Unfair Competition Law claims are no longer asserted against VWGoA.

   VWGoA states that it is without knowledge or information sufficient to form a belief as to the truth

   of the allegations in the second and third sentences of Paragraph 515, and therefore denies the

   allegations contained therein.

                  VWGoA denies the allegations of Paragraph 516 and avers that Plaintiffs’

   California Unfair Competition Law claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 517 and avers that Plaintiffs’

   California Unfair Competition Law claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 518, refers to Cal. Bus. & Prof. Code

   § 17203 for a complete and accurate statement of its contents, and avers that Plaintiffs’ Unfair

   Competition Law claims are no longer asserted against VWGoA. In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 519 purports to characterize Plaintiffs’ Consumer Legal Remedies Act

   claims in this action and, as there is no remaining California named Plaintiff who purchased or



                                                  -78-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 79 of
                                     170


   leased a Volkswagen or Audi car, these claims are no longer asserted against VWGoA and

   Paragraph 519 does not require a response. In re Takata Airbag Products Liability Litigation, 396

   F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA

   denies that this action may be maintained as a class action, and otherwise denies the allegations of

   Paragraph 519.

                  Paragraph 520 consists of a legal conclusion concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code § 1761(a)

   for a complete and accurate statement of its contents and otherwise denies the allegations of

   Paragraph 520.

                  Paragraph 521 consists of a legal conclusion concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code § 1761(c)

   for a complete and accurate statement of its contents and otherwise denies the allegations of

   Paragraph 521.

                  Paragraph 522 consists of a legal conclusion concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code § 1761(d)

   for a complete and accurate statement of its contents and otherwise denies the allegations of

   Paragraph 522.



                                                  -79-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 80 of
                                     170


                  In response to Paragraph 523, VWGoA states that Plaintiffs’ Consumer Legal

   Remedies Act claims are no longer asserted against VWGoA, refers to Cal. Civ. Code § 1750, et

   seq. for a complete and accurate statement of its contents, and denies Paragraph 523 to the extent

   that it asserts or suggests that VWGoA engaged in wrongdoing. In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 524 consists of legal conclusions concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code § 1750,

   et seq. for a complete and accurate statement of its contents and otherwise denies the allegations

   of Paragraph 524.

                  VWGoA denies the allegations of Paragraph 525 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 526 consists of legal conclusions concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA denies the allegations of Paragraph

   526.

                  VWGoA denies the allegations of Paragraph 527 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                  -80-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 81 of
                                     170


                  The first sentence of Paragraph 528 consists of a legal conclusion concerning

   Plaintiffs’ Consumer Legal Remedies Act claims, which are no longer asserted against VWGoA,

   and to which no response is required. In re Takata Airbag Products Liability Litigation, 396 F.

   Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA

   denies the allegation in the first sentence of Paragraph 528, and otherwise denies the allegations

   of Paragraph 528.

                  VWGoA denies the allegations of Paragraph 529 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 530 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 531 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 532 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 533 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                 -81-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 82 of
                                     170


                  VWGoA denies the allegations of Paragraph 534 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 535 consists of a legal conclusion concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA denies the allegations of Paragraph

   535.

                  Paragraph 536 consists of legal conclusions concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to 49 U.S.C. §§ 30101, et

   seq., and its accompanying regulations for a complete and accurate statement of their contents, and

   otherwise denies the allegations of Paragraph 536.

                  In response to Paragraph 537, VWGoA states that Plaintiffs’ Consumer Legal

   Remedies Act claims are no longer asserted against VWGoA, refers to 49 U.S.C. § 30118(c)(1)

   and (2) for a complete and accurate statement of their contents, and denies Paragraph 537 to the

   extent that it asserts or suggests that VWGoA engaged in wrongdoing. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  In response to Paragraph 538, VWGoA states that Plaintiffs’ Consumer Legal

   Remedies Act claims are no longer asserted against VWGoA, refers to 49 U.S.C. § 30118(b)(2)(A)

   and (B) for a complete and accurate statement of their contents, and denies Paragraph 538 to the




                                                  -82-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 83 of
                                     170


   extent that it asserts or suggests that VWGoA engaged in wrongdoing. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  In response to Paragraph 539, VWGoA states that Plaintiffs’ Consumer Legal

   Remedies Act claims are no longer asserted against VWGoA, refers to 49 C.F.R. § 573.6(a)-(b)

   and 49 C.F.R. § 276.6(b)-(c)(1), (c)(2), (c)(5) for a complete and accurate statement of their

   contents, and denies Paragraph 539 to the extent that it asserts or suggests that VWGoA engaged

   in wrongdoing. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019).

                  In response to Paragraph 540, VWGoA states that Plaintiffs’ Consumer Legal

   Remedies Act claims are no longer asserted against VWGoA, refers to 49 C.F.R. § 276.6(b) and

   (c) for a complete and accurate statement of their contents, and denies Paragraph 540 to the extent

   that it asserts or suggests that VWGoA engaged in wrongdoing. In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  In response to Paragraph 541, VWGoA states that Plaintiffs’ Consumer Legal

   Remedies Act claims are no longer asserted against VWGoA, refers to 49 U.S.C. § 30166 and 49

   C.F.R. § 578.6(c) for a complete and accurate statement of their contents, and denies Paragraph

   541 to the extent that it asserts or suggests that VWGoA engaged in wrongdoing. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 542 consists of a legal conclusion concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA refers to Cal. Civ. Code § 1750,




                                                  -83-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 84 of
                                     170


   et seq. for a complete and accurate statement of its contents, and otherwise denies the allegations

   of Paragraph 542.

                  VWGoA denies the allegations of Paragraph 543 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 542 consists of a legal conclusion concerning Plaintiffs’ Consumer Legal

   Remedies Act claims, which are no longer asserted against VWGoA, and to which no response is

   required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June

   20, 2019). To the extent that any response is required, VWGoA denies the allegations of Paragraph

   544.

                  VWGoA denies the allegations of Paragraph 545 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 546 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 547 and avers that Plaintiffs’ Consumer Legal

   Remedies Act claims are no longer asserted against VWGoA. In re Takata Airbag Products

   Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                  -84-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 85 of
                                     170


                  VWGoA denies the allegations of Paragraph 548 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 549 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 550 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 551 and avers that Plaintiffs’

   Consumer Legal Remedies Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 552 purports to characterize Plaintiffs’ Connecticut Unlawful Trade

   Practices Act claims in this action and, as such, does not require a response. To the extent that any

   response is required, VWGoA denies that this action may be maintained as a class action, and

   otherwise denies the allegations of Paragraph 552.

                  In response to Paragraph 553, VWGoA refers to Conn. Gen. Stat. § 42-110b(a) for

   a complete and accurate statement of its contents, and denies Paragraph 553 to the extent that it

   asserts or suggests that VWGoA engaged in wrongdoing.

                  Paragraph 554 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to Conn. Gen. Stat. § 42-110a(3)-(4) for a

   complete and accurate statement of their contents and otherwise denies the allegations of

   Paragraph 554.



                                                   -85-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 86 of
                                     170


                 VWGoA denies the allegations of Paragraph 555.

                 VWGoA denies the allegations of Paragraph 556.

                 VWGoA denies the allegations of Paragraph 557.

                 VWGoA denies the allegations of Paragraph 558.

                 VWGoA denies the allegations of Paragraph 559.

                 VWGoA denies the allegations of Paragraph 560.

                 VWGoA denies the allegations of Paragraph 561.

                 VWGoA denies the allegations of Paragraph 562.

                 VWGoA denies the allegations of Paragraph 563.

                 VWGoA denies the allegations of Paragraph 564.

                 VWGoA denies the allegations of Paragraph 565.

                 VWGoA denies the allegations of Paragraph 566.

                 VWGoA denies the allegations of Paragraph 567.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 568.

                 VWGoA denies the allegations of Paragraph 569.

                 VWGoA denies the allegations of Paragraph 570.

                 Paragraph 571 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Conn. Gen. Stat. § 42-110g for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   571.

                 VWGoA denies the allegations of Paragraph 572.



                                                 -86-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 87 of
                                     170


                  Paragraph 573 purports to characterize Plaintiffs’ Florida Deceptive and Unfair

   Trade Practices Act claims in this action and, as such, does not require a response. To the extent

   that any response is required, VWGoA denies that this action may be maintained as a class action,

   and otherwise denies the allegations of Paragraph 573.

                  Paragraph 574 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Fla. Stat. § 501.203(7) for a complete

   and accurate statement of its contents and otherwise denies the allegations of Paragraph 574.

                  Paragraph 575 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Fla. Stat. § 501.203(8) for a complete

   and accurate statement of its contents and otherwise denies the allegations of Paragraph 575.

                  In response to Paragraph 576, VWGoA refers to Fla. Stat. § 501.204(1) for a

   complete and accurate statement of its contents, and denies Paragraph 576 to the extent that it

   asserts or suggests that VWGoA engaged in wrongdoing.

                  VWGoA denies the allegations of Paragraph 577.

                  VWGoA denies the allegations of Paragraph 578.

                  VWGoA denies the allegations of Paragraph 579.

                  VWGoA denies the allegations of Paragraph 580.

                  VWGoA denies the allegations of Paragraph 581.

                  VWGoA denies the allegations of Paragraph 582.

                  VWGoA denies the allegations of Paragraph 583.

                  VWGoA denies the allegations of Paragraph 584.

                  VWGoA denies the allegations of Paragraph 585.

                  VWGoA denies the allegations of Paragraph 586.



                                                 -87-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 88 of
                                     170


                 VWGoA denies the allegations of Paragraph 587.

                 VWGoA denies the allegations of Paragraph 588.

                 VWGoA denies the allegations of Paragraph 589.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 590.

                 VWGoA denies the allegations of Paragraph 591.

                 VWGoA denies the allegations of Paragraph 592.

                 Paragraph 593 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to Fla. Stat. § 501.211(2), 2105(1) for a

   complete and accurate statement of their contents and otherwise denies the allegations of

   Paragraph 593.

                 VWGoA denies the allegations of Paragraph 594.

                 Paragraph 595 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   595.

                 Paragraph 596 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 596.

                 Paragraph 597 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                                 -88-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 89 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 597.

                 Paragraph 598 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 598.

                 Paragraph 599 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 599.

                 Paragraph 600 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 600.

                 Paragraph 601 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 601.

                 Paragraph 602 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 602.




                                               -89-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 90 of
                                     170


                 Paragraph 603 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 603.

                 Paragraph 604 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 604.

                 Paragraph 605 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 605.

                 Paragraph 606 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 606.

                 Paragraph 607 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 607.

                 Paragraph 608 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                               -90-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 91 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 608.

                 Paragraph 609 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 609.

                 Paragraph 610 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 610.

                 Paragraph 611 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 611.

                 Paragraph 612 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 612.

                 Paragraph 613 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 613.




                                               -91-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 92 of
                                     170


                 Paragraph 614 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA states that it is

   without knowledge or information sufficient to form a belief as to the truth of the allegations

   concerning Plaintiffs’ purported purchase decision, but otherwise denies the allegations of

   Paragraph 614.

                 Paragraph 615 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 615.

                 Paragraph 616 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 616.

                 Paragraph 617 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 617.

                 Paragraph 618 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 618.




                                                -92-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 93 of
                                     170


                  Paragraph 619 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 619.

                  Paragraph 620 purports to characterize Plaintiffs’ Illinois Consumer Fraud and

   Deceptive Business Practices Act claims in this action and, as such, does not require a response.

   To the extent that any response is required, VWGoA denies that this action may be maintained as

   a class action, and otherwise denies the allegations of Paragraph 620.

                  Paragraph 621 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to 815 ILCS 505/1(c) for a complete and

   accurate statement of their contents and otherwise denies the allegations of Paragraph 621.

                  Paragraph 622 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to 815 ILCS 505/1(e) for a complete and

   accurate statement of their contents and otherwise denies the allegations of Paragraph 622.

                  In response to Paragraph 623, VWGoA refers to 815 ILCS 505/2 for a complete

   and accurate statement of its contents, and denies Paragraph 623 to the extent that it asserts or

   suggests that VWGoA engaged in wrongdoing.

                  VWGoA denies the allegations of Paragraph 624.

                  VWGoA denies the allegations of Paragraph 625.

                  VWGoA denies the allegations of Paragraph 626.

                  VWGoA denies the allegations of Paragraph 627.

                  VWGoA denies the allegations of Paragraph 628.

                  VWGoA denies the allegations of Paragraph 629.



                                                  -93-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 94 of
                                     170


                  VWGoA denies the allegations of Paragraph 630.

                  VWGoA denies the allegations of Paragraph 631.

                  VWGoA denies the allegations of Paragraph 632.

                  VWGoA denies the allegations of Paragraph 633.

                  VWGoA denies the allegations of Paragraph 634.

                  VWGoA denies the allegations of Paragraph 635.

                  VWGoA denies the allegations of Paragraph 636.

                  VWGoA denies the allegations of Paragraph 637.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 638.

                  VWGoA denies the allegations of Paragraph 639.

                  VWGoA denies the allegations of Paragraph 640.

                  In response to Paragraph 641, VWGoA refers to 815 ILCS 505/10a(a) for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   641.

                  In response to Paragraph 642, VWGoA refers to 815 ILCS 505/1, et seq. for a

   complete and accurate statement of their contents and otherwise denies the allegation of Paragraph

   642.

                  Paragraph 643 purports to characterize Plaintiffs’ Indiana implied warranty claims

   in this action and, as such, does not require a response. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 643.



                                                   -94-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 95 of
                                     170


                  Paragraph 644 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ind. Code § 26-1-2-104(1) for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   644.

                  Paragraph 645 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Ind. Code § 26-1-2-314 for a complete

   and accurate statement of its contents and otherwise denies the allegations of Paragraph 645.

                  VWGoA denies the allegations of Paragraph 646.

                  VWGoA denies the allegations of Paragraph 647.

                  VWGoA denies the allegations of Paragraph 648.

                  Paragraph 649 purports to characterize Plaintiffs’ Deceptive Consumer Sales Act

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 649.

                  Paragraph 650 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to Ind. Code § 24-5-0.5-2(2), (2)(a)(3) for

   a complete and accurate statement of their contents and otherwise denies the allegations of

   Paragraph 650.

                  Paragraph 651 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to Ind. Code § 24-5-0.5-2(2)(1) for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   651.




                                                  -95-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 96 of
                                     170


                 In response to Paragraph 652, VWGoA refers to Ind. Code § 24-5-0.5-3 for a

   complete and accurate statement of its contents, and denies Paragraph 652 to the extent that it

   asserts or suggests that VWGoA engaged in wrongdoing.

                 VWGoA denies the allegations of Paragraph 653.

                 VWGoA denies the allegations of Paragraph 654.

                 VWGoA denies the allegations of Paragraph 655.

                 VWGoA denies the allegations of Paragraph 656.

                 VWGoA denies the allegations of Paragraph 657.

                 VWGoA denies the allegations of Paragraph 658.

                 VWGoA denies the allegations of Paragraph 659.

                 VWGoA denies the allegations of Paragraph 660.

                 VWGoA denies the allegations of Paragraph 661.

                 VWGoA denies the allegations of Paragraph 662.

                 VWGoA denies the allegations of Paragraph 663.

                 VWGoA denies the allegations of Paragraph 664.

                 VWGoA denies the allegations of Paragraph 665.

                 VWGoA denies the allegations of Paragraph 666.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 667.

                 VWGoA denies the allegations of Paragraph 668.

                 VWGoA denies the allegations of Paragraph 669.




                                                 -96-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 97 of
                                     170


                  In response to Paragraph 670, VWGoA refers to Ind. Code § 24-5-0.5-4 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   670.

                  VWGoA denies the allegations of Paragraph 671.

                  In response to Paragraph 672, VWGoA refers to Ind. Code § 24-5-0.5-5(a) for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   672.

                  Paragraph 673 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   673.

                  Paragraph 674 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 674.

                  Paragraph 675 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 675.

                  Paragraph 676 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 676.




                                                 -97-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 98 of
                                     170


                  Paragraph 677 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 677.

                  Paragraph 678 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 678.

                  Paragraph 679 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 679.

                  Paragraph 680 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 680.

                  Paragraph 681 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 681.

                  Paragraph 682 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA




                                                 -98-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 99 of
                                     170


   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 682.

                  Paragraph 683 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 683.

                  Paragraph 684 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 684.

                  Paragraph 685 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 685.

                  Paragraph 686 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 686.

                  Paragraph 687 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 687.




                                                 -99-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 100 of
                                     170


                  Paragraph 688 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 688.

                  Paragraph 689 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 689.

                  Paragraph 690 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 690.

                  Paragraph 691 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA states that it is without

   knowledge or information sufficient to form a belief as to the truth of the allegations concerning

   Plaintiffs’ purported purchase decision, but otherwise denies the allegations of Paragraph 691.

                  Paragraph 692 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 692.

                  Paragraph 693 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA



                                                 -100-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 101 of
                                     170


   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 693.

                  Paragraph 694 concerns Plaintiffs’ Iowa Consumer Frauds Act claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 694.

                  Paragraph 695 purports to characterize Plaintiffs’ Kentucky implied warranty

   claims in this action and, as there is no remaining Kentucky named Plaintiff who purchased or

   leased a Volkswagen or Audi car, these claims are no longer asserted against VWGoA and

   Paragraph 695 does not require a response. In re Takata Airbag Products Liability Litigation, 396

   F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA

   denies that this action may be maintained as a class action, and otherwise denies the allegations of

   Paragraph 695.

                  Paragraph 696 consists of a legal conclusion concerning Plaintiffs’ Kentucky

   implied warranty claims, which are no longer asserted against VWGoA, and to which no response

   is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to Kentucky Rev. Stat.

   §§ 355.2-105(1) and 355.2A-103(h) for a complete and accurate statement of their contents, and

   otherwise denies the allegations of Paragraph 696.

                  Paragraph 697 consists of legal conclusions concerning Plaintiffs’ Kentucky

   implied warranty claims, which are no longer asserted against VWGoA, and to which no response

   is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to Kentucky Rev. Stat.



                                                  -101-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 102 of
                                     170


   §§ 355.2-103 and 355.2-104 for a complete and accurate statement of their contents, and otherwise

   denies the allegations of Paragraph 697.

                  Paragraph 698 consists of legal conclusions concerning Plaintiffs’ Kentucky

   implied warranty claims, which are no longer asserted against VWGoA, and to which no response

   is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to Kentucky Rev. Stat.

   §§ 355.2-103(1) and 355.2A-103(n) for a complete and accurate statement of their contents, and

   otherwise denies the allegations of Paragraph 698.

                  Paragraph 699 consists of legal conclusions concerning Plaintiffs’ Kentucky

   implied warranty claims, which are no longer asserted against VWGoA, and to which no response

   is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to Kentucky Rev. Stat.

   §§ 355.2-314 and Ark. Code §§ 4-2-314 and 4-2A-212 for a complete and accurate statement of

   their contents, and otherwise denies the allegations of Paragraph 699.

                  VWGoA denies the allegations of Paragraph 700 and avers that Plaintiffs’

   Kentucky implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 701 and avers that Plaintiffs’

   Kentucky implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 702 and avers that Plaintiffs’

   Kentucky implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).



                                                 -102-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 103 of
                                     170


                  Paragraph 703 consists of a legal conclusion concerning Plaintiffs’ Kentucky

   implied warranty claims, which are no longer asserted against VWGoA, and to which no response

   is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to Kentucky Rev. Stat.

   §§ 355.2-314 and 355.2A-212 for a complete and accurate statement of their contents, and

   otherwise denies the allegations of Paragraph 703.

                  VWGoA denies the allegations of Paragraph 704 and avers that Plaintiffs’

   Kentucky implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 705 consists of a legal conclusion concerning Plaintiffs’ Kentucky

   implied warranty claims, which are no longer asserted against VWGoA, and to which no response

   is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to Kentucky Rev. Stat.

   § 355.2-316 for a complete and accurate statement of its contents, and otherwise denies the

   allegations of Paragraph 705.

                  VWGoA denies that the allegations of Paragraph 706 and avers that Plaintiffs’

   Kentucky implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019)

                  VWGoA denies the allegations of Paragraph 707 and avers that Plaintiffs’

   Kentucky implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                 -103-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 104 of
                                     170


                  Paragraph 708 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   708.

                  Paragraph 709 concerns Plaintiffs’ Louisiana implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 709.

                  Paragraph 710 concerns Plaintiffs’ Louisiana implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 710.

                  Paragraph 711 concerns Plaintiffs’ Louisiana implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 711.

                  Paragraph 712 concerns Plaintiffs’ Louisiana implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 712.

                  Paragraph 713 concerns Plaintiffs’ Louisiana implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 713.



                                                 -104-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 105 of
                                     170


                  Paragraph 714 concerns Plaintiffs’ Louisiana implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 714.

                  Paragraph 715 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   715.

                  Paragraph 716 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 716.

                  Paragraph 717 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 717.

                  Paragraph 718 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 718.

                  Paragraph 719 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 719.



                                                 -105-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 106 of
                                     170


                 Paragraph 720 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 720.

                 Paragraph 721 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 721.

                 Paragraph 722 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 722.

                 Paragraph 723 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 723.

                 Paragraph 724 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 724.

                 Paragraph 725 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual




                                               -106-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 107 of
                                     170


   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 725.

                 Paragraph 726 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 726.

                 Paragraph 727 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 727.

                 Paragraph 728 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 728.

                 Paragraph 729 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 729.

                 Paragraph 730 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 730.




                                               -107-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 108 of
                                     170


                 Paragraph 731 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 731.

                 Paragraph 732 concerns Plaintiffs’ Georgia Fair Business Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA states that it is

   without knowledge or information sufficient to form a belief as to the truth of the allegations

   concerning Plaintiffs’ purported purchase decision, but otherwise denies the allegations of

   Paragraph 732.

                 Paragraph 733 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 733.

                 Paragraph 734 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 734.

                 Paragraph 735 concerns Plaintiffs’ Louisiana Unfair Trade Practices and Consumer

   Protection Law claims, which are not asserted against VWGoA, and therefore contains no factual

   allegations concerning VWGoA requiring a response; to the extent that any response is required,

   VWGoA denies the allegations of Paragraph 735.




                                                -108-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 109 of
                                     170


                 Paragraph 736 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   736.

                 Paragraph 737 concerns Plaintiffs’ Massachusetts implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 737.

                 Paragraph 738 concerns Plaintiffs’ Massachusetts implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 738.

                 Paragraph 739 concerns Plaintiffs’ Massachusetts implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 739.

                 Paragraph 740 concerns Plaintiffs’ Massachusetts implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies that the

   allegations of Paragraph 740.

                 Paragraph 741 concerns Plaintiffs’ Massachusetts implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 741.



                                                -109-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 110 of
                                     170


                  Paragraph 742 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   742.

                  Paragraph 743 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 743.

                  Paragraph 744 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 744.

                  Paragraph 745 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 745.

                  Paragraph 746 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 746.

                  Paragraph 747 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 747.



                                                -110-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 111 of
                                     170


                  Paragraph 748 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 748.

                  Paragraph 749 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 749.

                  Paragraph 750 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 750.

                  Paragraph 751 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 751.

                  Paragraph 752 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 752.

                  Paragraph 753 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations




                                              -111-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 112 of
                                     170


   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 753.

                  Paragraph 754 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 754.

                  Paragraph 755 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 755.

                  Paragraph 756 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 756.

                  Paragraph 757 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 757.

                  Paragraph 758 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 758.




                                              -112-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 113 of
                                     170


                  Paragraph 759 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   states that it is without knowledge or information sufficient to form a belief as to the truth of the

   allegations concerning Plaintiffs’ purported purchase decision, but otherwise denies the allegations

   of Paragraph 759.

                  Paragraph 760 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 760.

                  Paragraph 761 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 761.

                  Paragraph 762 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 762.

                  Paragraph 763 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 763.




                                                  -113-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 114 of
                                     170


                  Paragraph 764 concerns Plaintiffs’ Massachusetts Deceptive Acts or Practices

   claims, which are not asserted against VWGoA, and therefore contains no factual allegations

   concerning VWGoA requiring a response; to the extent that any response is required, VWGoA

   denies the allegations of Paragraph 764.

                  Paragraph 765 purports to characterize Plaintiffs’ Michigan implied warranty

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 765.

                  Paragraph 766 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Mich. Comp. Laws § 440.2314(1) for

   a complete and accurate statement of its contents, and otherwise denies the allegations of

   Paragraph 766.

                  Paragraph 767 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Mich. Comp. Laws § 440.2314 for a

   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   767.

                  VWGoA denies the allegations of Paragraph 768.

                  VWGoA denies the allegations of Paragraph 769.

                  VWGoA denies the allegations of Paragraph 770.

                  Paragraph 771 purports to characterize Plaintiffs’ Michigan Consumer Protection

   Act claims in this action and, as such, does not require a response. To the extent that any response

   is required, VWGoA denies that this action may be maintained as a class action, and otherwise

   denies the allegations of Paragraph 771.



                                                  -114-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 115 of
                                     170


                  Paragraph 772 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Mich. Comp. Laws § 445.902(1)(d) for

   a complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   772.

                  Paragraph 773 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to Mich. Comp. Laws § 445.902(1)(d), (g)

   for a complete and accurate statement of its contents and otherwise denies the allegations of

   Paragraph 773.

                  In response to the first and second sentences of Paragraph 774, VWGoA refers to

   Mich. Comp. Laws § 445.903(1) for a complete and accurate statement of its contents, and denies

   the first and second sentences of Paragraph 774 to the extent that they assert or suggest that

   VWGoA engaged in wrongdoing, and otherwise denies the allegations of Paragraph 774.

                  VWGoA denies the allegations of Paragraph 775.

                  VWGoA denies the allegations of Paragraph 776.

                  VWGoA denies the allegations of Paragraph 777.

                  VWGoA denies the allegations of Paragraph 778.

                  VWGoA denies the allegations of Paragraph 779.

                  VWGoA denies the allegations of Paragraph 780.

                  VWGoA denies the allegations of Paragraph 781.

                  VWGoA denies the allegations of Paragraph 782.

                  VWGoA denies the allegations of Paragraph 783.

                  VWGoA denies the allegations of Paragraph 784.

                  VWGoA denies the allegations of Paragraph 785.



                                                 -115-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 116 of
                                     170


                  VWGoA denies the allegations of Paragraph 786.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 787.

                  VWGoA denies the allegations of Paragraph 788.

                  VWGoA denies the allegations of Paragraph 789.

                  In response to Paragraph 790, VWGoA refers to Mich. Comp. Laws § 445.911 for

   a complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   790.

                  VWGoA denies the allegations of Paragraph 791.

                  Paragraph 792 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   792.

                  Paragraph 793 concerns Plaintiffs’ Mississippi implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 793.

                  Paragraph 794 concerns Plaintiffs’ Mississippi implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 794.

                  Paragraph 795 concerns Plaintiffs’ Mississippi implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA



                                                 -116-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 117 of
                                     170


   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 795.

                  Paragraph 796 concerns Plaintiffs’ Mississippi implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 796.

                  Paragraph 797 concerns Plaintiffs’ Mississippi implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 797.

                  Paragraph 798 concerns Plaintiffs’ Mississippi implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies that the

   allegations of Paragraph 798.

                  Paragraph 799 concerns Plaintiffs’ Mississippi implied warranty claims, which are

   not asserted against VWGoA, and therefore contains no factual allegations concerning VWGoA

   requiring a response; to the extent that any response is required, VWGoA denies the allegations of

   Paragraph 799.

                  Paragraph 800 purports to characterize Plaintiffs’ New Jersey implied warranty

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 800.




                                                 -117-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 118 of
                                     170


                  Paragraph 801 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.J. Stat. Ann. § 12a:2-314 for a

   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   801.

                  Paragraph 802 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.J. Stat. Ann. § 12a:2-314 for a

   complete an accurate statement of its contents, and otherwise denies the allegations of Paragraph

   802.

                  VWGoA denies the allegations of Paragraph 803.

                  VWGoA denies the allegations of Paragraph 804.

                  VWGoA denies the allegations of Paragraph 805.

                  Paragraph 806 purports to characterize Plaintiffs’ New Jersey Consumer Fraud Act

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 806.

                  Paragraph 807 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.J. Stat. Ann. § 56:8-1(d) for a

   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   807.

                  Paragraph 808 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to N.J. Stat. Ann. § 56:8-1(c), (d) for a

   complete and accurate statement of its contents, and otherwise denies the allegations of Paragraph

   808.



                                                 -118-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 119 of
                                     170


                 In response to the first sentence of Paragraph 809, VWGoA refers to N.J. Stat. Ann.

   § 56:8-2 for a complete and accurate statement of its contents, and denies the first sentence of

   Paragraph 809 to the extent that it asserts or suggests that VWGoA engaged in wrongdoing, and

   otherwise denies the allegations of Paragraph 809.

                 VWGoA denies the allegations of Paragraph 810.

                 VWGoA denies the allegations of Paragraph 811.

                 VWGoA denies the allegations of Paragraph 812.

                 VWGoA denies the allegations of Paragraph 813.

                 VWGoA denies the allegations of Paragraph 814.

                 VWGoA denies the allegations of Paragraph 815.

                 VWGoA denies the allegations of Paragraph 816.

                 VWGoA denies the allegations of Paragraph 817.

                 VWGoA denies the allegations of Paragraph 818.

                 VWGoA denies the allegations of Paragraph 819.

                 VWGoA denies the allegations of Paragraph 820.

                 VWGoA denies the allegations of Paragraph 821.

                 VWGoA denies the allegations of Paragraph 822.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 823.

                 VWGoA denies the allegations of Paragraph 824.

                 VWGoA denies the allegations of Paragraph 825.




                                                -119-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 120 of
                                     170


                  Paragraph 826 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to N.J. Stat. Ann. § 56:8-19 for a complete

   and accurate statement of its contents and otherwise denies the allegations of Paragraph 826.

                  Paragraph 827 purports to characterize Plaintiffs’ New York implied warranty

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 827.

                  Paragraph 828 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to N.Y. U.C.C. Law §§ 2-103(1)(d), 2-

   104(1), 2-A-103(3) for a complete and accurate statement of their contents and otherwise denies

   the allegations of Paragraph 828.

                  Paragraph 829 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.Y. U.C.C. Law § 2-A-103(1)(p) for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   829.

                  Paragraph 830 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.Y. U.C.C. Law §§ 2-103(1)(h), 2-

   105(1) for a complete and accurate statement of their contents and otherwise denies the allegations

   of Paragraph 830.

                  Paragraph 831 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.Y. U.C.C. Law §§ 2-315(1)(h), 2-A-

   213 for a complete and accurate statement of their contents and otherwise denies the allegations of

   Paragraph 831.



                                                 -120-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 121 of
                                     170


                  VWGoA denies the allegations of Paragraph 832.

                  VWGoA denies the allegations of Paragraph 833.

                  VWGoA denies the allegations of Paragraph 834.

                  Paragraph 835 purports to characterize Plaintiffs’ New York General Business Law

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 835.

                  Paragraph 836 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.Y. Gen. Bus. Law § 349(h) for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   836.

                  Paragraph 837 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to N.Y. Gen. Bus. Law § 349 for a complete

   and accurate statement of its contents and otherwise denies the allegations of Paragraph 837.

                  In response to the first sentence of Paragraph 838, VWGoA refers to N.Y. Gen. Bus.

   Law § 349 for a complete and accurate statement of its contents, and denies the first sentence of

   Paragraph 838 to the extent that it asserts or suggests that VWGoA engaged in wrongdoing, and

   otherwise denies the allegations of Paragraph 838.

                  VWGoA denies the allegations of Paragraph 839.

                  VWGoA denies the allegations of Paragraph 840.

                  VWGoA denies the allegations of Paragraph 841.

                  VWGoA denies the allegations of Paragraph 842.

                  VWGoA denies the allegations of Paragraph 843.



                                                 -121-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 122 of
                                     170


                  VWGoA denies the allegations of Paragraph 844.

                  VWGoA denies the allegations of Paragraph 845.

                  VWGoA denies the allegations of Paragraph 846.

                  VWGoA denies the allegations of Paragraph 847.

                  VWGoA denies the allegations of Paragraph 848.

                  VWGoA denies the allegations of Paragraph 849.

                  VWGoA denies the allegations of Paragraph 850.

                  VWGoA denies the allegations of Paragraph 851.

                  VWGoA denies the allegations of Paragraph 852.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 853.

                  VWGoA denies the allegations of Paragraph 854.

                  VWGoA denies the allegations of Paragraph 855.

                  VWGoA denies the allegations of Paragraph 856.

                  In response to Paragraph 857, VWGoA refers to N.Y. Gen. Bus. Law § 349 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   857.

                  Paragraph 858 purports to characterize Plaintiffs’ New York General Business Law

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 858.




                                                 -122-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 123 of
                                     170


                 Paragraph 859 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.Y. Gen. Bus. Law § 350 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   859.

                 In response to Paragraph 860, VWGoA refers to N.Y. Gen. Bus. Law § 350-a for a

   complete and accurate statement of its contents, and denies Paragraph 860 to the extent that it

   asserts or suggests that VWGoA engaged in wrongdoing.

                 VWGoA denies the allegations of Paragraph 861.

                 Paragraph 862 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.Y. Gen. Bus. Law § 350 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   862.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 863.

                 In response to Paragraph 864, VWGoA refers to N.Y. Gen. Bus. Law § 350-e for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   864.

                 In response to Paragraph 865, VWGoA refers to N.Y. Gen. Bus. Law § 350 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   865.

                 Paragraph 866 purports to characterize Plaintiffs’ North Carolina Unfair and

   Deceptive Trade Practices Act claims in this action and, as such, does not require a response. To



                                                -123-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 124 of
                                     170


   the extent that any response is required, VWGoA denies that this action may be maintained as a

   class action, and otherwise denies the allegations of Paragraph 866.

                  Paragraph 867 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to N.C. Gen. Stat. § 75-1.1(b) for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   867.

                  In response to the first sentence of Paragraph 868, VWGoA refers to N.C. Gen.

   Stat. § 75-1.1(a) for a complete and accurate statement of its contents, and denies the first sentence

   of Paragraph 868 to the extent that it asserts or suggests that VWGoA engaged in wrongdoing, and

   otherwise denies the allegations of Paragraph 868.

                  VWGoA denies the allegations of Paragraph 869.

                  VWGoA denies the allegations of Paragraph 870.

                  VWGoA denies the allegations of Paragraph 871.

                  VWGoA denies the allegations of Paragraph 872.

                  VWGoA denies the allegations of Paragraph 873.

                  VWGoA denies the allegations of Paragraph 874.

                  VWGoA denies the allegations of Paragraph 875.

                  VWGoA denies the allegations of Paragraph 876.

                  VWGoA denies the allegations of Paragraph 877.

                  VWGoA denies the allegations of Paragraph 878.

                  VWGoA denies the allegations of Paragraph 879.

                  VWGoA denies the allegations of Paragraph 880.

                  VWGoA denies the allegations of Paragraph 881.



                                                   -124-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 125 of
                                     170


                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 882.

                  VWGoA denies the allegations of Paragraph 883.

                  VWGoA denies the allegations of Paragraph 884.

                  VWGoA denies the allegations of Paragraph 885.

                  VWGoA denies the allegations of Paragraph 886.

                  In response to Paragraph 887, VWGoA refers to N.C. Gen. Stat. § 75-16 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   887.

                  Paragraph 888 purports to characterize Plaintiffs’ Ohio Consumer Sales Practices

   Act claims in this action and, as there is no remaining Ohio named Plaintiff who purchased or

   leased a Volkswagen or Audi car, these claims are no longer asserted against VWGoA and

   Paragraph 888 does not require a response. In re Takata Airbag Products Liability Litigation, 396

   F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA

   denies that this action may be maintained as a class action, and otherwise denies the allegations of

   Paragraph 888.

                  Paragraph 889 consists of legal conclusions concerning Plaintiffs’ Ohio Consumer

   Sales Practices Act claims, which are no longer asserted against VWGoA, and to which no

   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA refers to Ohio

   Rev. Code § 1345.01(A), (D) for a complete and accurate statement of its contents, and otherwise

   denies the allegations of Paragraph 889.



                                                  -125-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 126 of
                                     170


                  Paragraph 890 consists of legal conclusions concerning Plaintiffs’ Ohio Consumer

   Sales Practices Act claims, which are no longer asserted against VWGoA, and to which no

   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA refers to Ohio

   Rev. Code §§ 1345.01(C), 1345.02 for a complete and accurate statement of their contents, and

   otherwise denies the allegations of Paragraph 890.

                  VWGoA denies the allegations of Paragraph 891 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 892 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 893 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 894 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 895 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                 -126-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 127 of
                                     170


                  VWGoA denies the allegations of Paragraph 896 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 897 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 898 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 899 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 900 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 901 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 902 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                 -127-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 128 of
                                     170


                  VWGoA denies the allegations of Paragraph 903 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 904 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 905 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA avers that Plaintiffs’ Ohio Consumer Sales Practices Act claims are no

   longer asserted against VWGoA, and states that it is without knowledge or information sufficient

   to form a belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision,

   but otherwise denies the allegations of Paragraph 906. In re Takata Airbag Products Liability

   Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 907 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 908 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 909 and avers that Plaintiffs’ Ohio

   Consumer Sales Practices Act claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).



                                                   -128-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 129 of
                                     170


                  In response to Paragraph 910, VWGoA refers to Ohio Rev. Code §§ 1345.09, et seq.,

   for a complete and accurate statement of their contents, otherwise denies the allegations of

   Paragraph 910, and avers that Plaintiffs’ Ohio Consumer Sales Practices Act claims are no longer

   asserted against VWGoA. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019).

                  Paragraph 911 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   911.

                  Paragraph 912 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 912.

                  Paragraph 913 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 913.

                  Paragraph 914 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 914.

                  Paragraph 915 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                                -129-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 130 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 915.

                 Paragraph 916 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 916.

                 Paragraph 917 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 917.

                 Paragraph 918 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 918.

                 Paragraph 919 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 919.

                 Paragraph 920 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 920.




                                               -130-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 131 of
                                     170


                 Paragraph 921 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 921.

                 Paragraph 922 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 922.

                 Paragraph 923 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 923.

                 Paragraph 924 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 924.

                 Paragraph 925 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 925.

                 Paragraph 926 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                               -131-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 132 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 926.

                 Paragraph 927 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 927.

                 Paragraph 928 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA states that it is

   without knowledge or information sufficient to form a belief as to the truth of the allegations

   concerning Plaintiffs’ purported purchase decision, but otherwise denies the allegations of

   Paragraph 928.

                 Paragraph 929 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 929.

                 Paragraph 930 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 930.

                 Paragraph 931 concerns Plaintiffs’ Oregon Unlawful Trade Practices Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                                -132-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 133 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 931.

                  Paragraph 932 purports to characterize Plaintiffs’ implied warranty claims in this

   action. But, as represented by Plaintiffs’ counsel in an email on December 23, 2019 and in

   Plaintiffs’ Renewed Motion for Leave to File an Amended Consolidated Complaint, the sole

   Pennsylvania Plaintiff asserting claims against VWGoA, Dave Battinieri, no longer purports to

   assert those claims. (See ECF No. 3850 at 7-8.) Paragraph 932 therefore does not require a

   response. To the extent that any response is required, VWGoA denies that this action may be

   maintained as a class action, and otherwise denies the allegations of Paragraph 932.

                  Paragraph 933 consists of a legal conclusion concerning Plaintiffs’ Pennsylvania

   implied warranty claims, which Plaintiffs no longer purport to assert against VWGoA, and to

   which no response is required. To the extent that any response is required, VWGoA refers to 13

   Pa. Stat. and Cons. Stat. Ann. § 2104 for a complete and accurate statement of its contents, and

   otherwise denies the allegations of Paragraph 933.

                  Paragraph 934 consists of a legal conclusion concerning Plaintiffs’ Pennsylvania

   implied warranty claims, which Plaintiffs no longer purport to assert against VWGoA, and to

   which no response is required. To the extent that any response is required, VWGoA refers to 13

   Pa. Stat. and Cons. Stat. Ann. § 2314 for a complete and accurate statement of its contents, and

   otherwise denies the allegations of Paragraph 934.

                  VWGoA denies the allegations of Paragraph 935 and avers that Plaintiffs no longer

   purport to assert Pennsylvania implied warranty claims against VWGoA.

                  VWGoA denies the allegations of Paragraph 936 and avers that Plaintiffs no longer

   purport to assert Pennsylvania implied warranty claims against VWGoA.



                                                 -133-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 134 of
                                     170


                  VWGoA denies the allegations of Paragraph 937 and avers that Plaintiffs no longer

   purport to assert Pennsylvania implied warranty claims against VWGoA.

                  Paragraph 938 purports to characterize Plaintiffs’ Pennsylvania Unfair Trade

   Practices and Consumer Protection Law claims in this action. But, as represented by Plaintiffs’

   counsel in an email on December 23, 2019 and in Plaintiffs’ Renewed Motion for Leave to File an

   Amended Consolidated Complaint, the sole Pennsylvania Plaintiff asserting claims against

   VWGoA, Dave Battinieri, no longer purports to assert those claims. Paragraph 938 therefore does

   not require a response. To the extent that any response is required, VWGoA denies that this action

   may be maintained as a class action, and otherwise denies the allegations of Paragraph 938.

                  Paragraph 939 consists of a legal conclusion concerning Plaintiffs’ Pennsylvania

   Unfair Trade Practices and Consumer Protection Law claims, which Plaintiffs no longer purport

   to assert against VWGoA, and to which no response is required. To the extent that any response

   is required, VWGoA refers to 73 P.S. § 201-9.2 for a complete and accurate statement of its

   contents, and otherwise denies the allegations of Paragraph 939.

                  Paragraph 940 consists of a legal conclusion concerning Plaintiffs’ Pennsylvania

   Unfair Trade Practices and Consumer Protection Law claims, which Plaintiffs no longer purport

   to assert against VWGoA, and to which no response is required. To the extent that any response

   is required, VWGoA refers to 73 P.S. § 201-2(3) for a complete and accurate statement of its

   contents, and otherwise denies the allegations of Paragraph 940.

                  In response to Paragraph 941, VWGoA states that Plaintiffs no longer purport to

   assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims against VWGoA,

   refers to 73 P.S. § 201-2(4) for a complete and accurate statement of its contents, and denies the




                                                 -134-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 135 of
                                     170


   allegations of Paragraph 941 to the extent that it asserts or suggests that VWGoA engaged in

   wrongdoing.

                 VWGoA denies the allegations of Paragraph 942 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 943 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 944 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 945 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 946 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 947 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 948 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.



                                               -135-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 136 of
                                     170


                 VWGoA denies the allegations of Paragraph 949 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 950 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 951 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 952 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 953 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 954 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 955 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but



                                                -136-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 137 of
                                     170


   otherwise denies the allegations of Paragraph 956 and avers that Plaintiffs no longer purport to

   assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims against VWGoA.

                 VWGoA denies the allegations of Paragraph 957 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 958 and avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA.

                 VWGoA denies the allegations of Paragraph 959, avers that Plaintiffs no longer

   purport to assert Pennsylvania Unfair Trade Practices and Consumer Protection Law claims

   against VWGoA, and refers to 73 P.S. § 201-9.2(a) for a complete and accurate statement of its

   contents.

                 Paragraph 960 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   960.

                 Paragraph 961 concerns Plaintiffs’ Rhode Island implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 961.

                 Paragraph 962 concerns Plaintiffs’ Rhode Island implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 962.



                                                -137-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 138 of
                                     170


                 Paragraph 963 concerns Plaintiffs’ Rhode Island implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 963.

                 Paragraph 964 concerns Plaintiffs’ Rhode Island implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 964.

                 Paragraph 965 concerns Plaintiffs’ Rhode Island implied warranty claims, which

   are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 965.

                 Paragraph 966 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   966.

                 Paragraph 967 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 967.

                 Paragraph 968 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 968.



                                                -138-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 139 of
                                     170


                 Paragraph 969 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 969.

                 Paragraph 970 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 970.

                 Paragraph 971 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 971.

                 Paragraph 972 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 972.

                 Paragraph 973 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 973.

                 Paragraph 974 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains




                                                -139-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 140 of
                                     170


   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 974.

                 Paragraph 975 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 975.

                 Paragraph 976 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 976.

                 Paragraph 977 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 977.

                 Paragraph 978 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 978.

                 Paragraph 979 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 979.




                                                -140-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 141 of
                                     170


                  Paragraph 980 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 980.

                  Paragraph 981 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 981.

                  Paragraph 982 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA states that it is without knowledge or information sufficient to form a belief as

   to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but otherwise

   denies the allegations of Paragraph 982.

                  Paragraph 983 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 983.

                  Paragraph 984 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 984.




                                                -141-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 142 of
                                     170


                  Paragraph 985 concerns Plaintiffs’ Rhode Island Unfair Trade Practices and

   Consumer Protection Act claims, which are not asserted against VWGoA, and therefore contains

   no factual allegations concerning VWGoA requiring a response; to the extent that any response is

   required, VWGoA denies the allegations of Paragraph 985.

                  Paragraph 986 purports to characterize Plaintiffs’ South Carolina Unfair Trade

   Practices Act claims in this action and, as there is no remaining South Carolina named Plaintiff

   who purchased or leased a Volkswagen or Audi car, these claims are no longer asserted against

   VWGoA and Paragraph 986 does not require a response. In re Takata Airbag Products Liability

   Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 986.

                  Paragraph 987 consists of legal conclusions concerning Plaintiffs’ South Carolina

   Unfair Trade Practices Act claims, which are no longer asserted against VWGoA, and to which no

   response is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019). To the extent that any response is required, VWGoA refers to S.C. Code

   Ann. §§ 39-5-10, 5-20(a) for a complete and accurate statement of their contents, and otherwise

   denies the allegations of Paragraph 987.

                  VWGoA denies the allegations of Paragraph 988 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 989 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).



                                                -142-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 143 of
                                     170


                 VWGoA denies the allegations of Paragraph 990 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                 VWGoA denies the allegations of Paragraph 991 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                 VWGoA denies the allegations of Paragraph 992 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                 VWGoA denies the allegations of Paragraph 993 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                 VWGoA denies the allegations of Paragraph 994 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                 VWGoA denies the allegations of Paragraph 995 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                 VWGoA denies the allegations of Paragraph 996 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).




                                                -143-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 144 of
                                     170


                  VWGoA denies the allegations of Paragraph 997 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 998 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 999 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA avers that Plaintiffs’ South Carolina Unfair Trade Practices Act claims

   are no longer asserted against VWGoA, and states that it is without knowledge or information

   sufficient to form a belief as to the truth of the allegations concerning Plaintiffs’ purported

   purchase decision, but otherwise denies the allegations of Paragraph 1000. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 1001 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 1002 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  In response to Paragraph 1003, VWGoA refers to S.C. Code Ann. § 39-5-140(a)

   for a complete and accurate statement of its contents, otherwise denies the allegations of Paragraph

   1003, and avers that Plaintiffs’ South Carolina Unfair Trade Practices Act claims are no longer



                                                  -144-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 145 of
                                     170


   asserted against VWGoA. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101

   (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 1004 and avers that Plaintiffs’ South

   Carolina Unfair Trade Practices Act claims are no longer asserted against VWGoA. In re Takata

   Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 1005 purports to characterize Plaintiffs’ South Carolina Regulation of

   Manufacturers, Distributors, and Dealers Act claims in this action and, as there is no remaining

   South Carolina named Plaintiff who purchased or leased a Volkswagen or Audi car, these claims

   are no longer asserted against VWGoA and Paragraph 1005 does not require a response. In re

   Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To

   the extent that any response is required, VWGoA denies that this action may be maintained as a

   class action, and otherwise denies the allegations of Paragraph 1005.

                  Paragraph 1006 consists of a legal conclusion concerning Plaintiffs’ South Carolina

   Regulation of Manufacturers, Distributors, and Dealers Act claims, which are no longer asserted

   against VWGoA, and to which no response is required. In re Takata Airbag Products Liability

   Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is

   required, VWGoA refers to S.C. Code Ann. § 56-15-10 for a complete and accurate statement of

   its contents, and otherwise denies the allegations of Paragraph 1006.

                  Paragraph 1007 consists of a legal conclusion concerning Plaintiffs’ South Carolina

   Regulation of Manufacturers, Distributors, and Dealers Act claims, which are no longer asserted

   against VWGoA, and to which no response is required. In re Takata Airbag Products Liability

   Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is




                                                 -145-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 146 of
                                     170


   required, VWGoA refers to S.C. Code Ann. § 56-15-30 for a complete and accurate statement of

   its contents, and otherwise denies the allegations of Paragraph 1007.

                  VWGoA denies the allegations of Paragraph 1008 and avers that Plaintiffs’ South

   Carolina Regulation of Manufacturers, Distributors, and Dealers Act claims are no longer asserted

   against VWGoA. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D.

   Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 1009 and avers that Plaintiffs’ South

   Carolina Regulation of Manufacturers, Distributors, and Dealers Act claims are no longer asserted

   against VWGoA. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D.

   Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 1010 and avers that Plaintiffs’ South

   Carolina Regulation of Manufacturers, Distributors, and Dealers Act claims are no longer asserted

   against VWGoA. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D.

   Fla. June 20, 2019).

                  Paragraph 1011 consists of a legal conclusion concerning Plaintiffs’ South Carolina

   Regulation of Manufacturers, Distributors, and Dealers Act claims, which are no longer asserted

   against VWGoA, and to which no response is required. In re Takata Airbag Products Liability

   Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is

   required, VWGoA refers to S.C. Code Ann. § 56-15-110(2) for a complete and accurate statement

   of its contents, denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 1011.

                  VWGoA denies the allegations of Paragraph 1012, avers that Plaintiffs no longer

   purport to assert South Carolina Regulation of Manufacturers, Distributors, and Dealers Act claims



                                                 -146-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 147 of
                                     170


   against VWGoA, and refers to S.C. Code Ann. § 56-15-110 for a complete and accurate statement

   of its contents. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019).

                  Paragraph 1013 purports to characterize Plaintiffs’ South Carolina implied

   warranty claims in this action and, as there is no remaining South Carolina named Plaintiff who

   purchased or leased a Volkswagen or Audi car, these claims are no longer asserted against

   VWGoA and Paragraph 1013 does not require a response. In re Takata Airbag Products Liability

   Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019). To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 1013.

                  Paragraph 1014 consists of a legal conclusion concerning Plaintiffs’ South Carolina

   implied warranty claims, which are no longer asserted against VWGoA, and to which no response

   is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to S.C. Code Ann. §

   36-2-314 for a complete and accurate statement of its contents, and otherwise denies the allegations

   of Paragraph 1014.

                  Paragraph 1015 consists of a legal conclusion concerning Plaintiffs’ South Carolina

   implied warranty claims, which are no longer asserted against VWGoA, and to which no response

   is required. In re Takata Airbag Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla.

   June 20, 2019). To the extent that any response is required, VWGoA refers to S.C. Code Ann.

   § 36-2-314 for a complete and accurate statement of its contents, and otherwise denies the

   allegations of Paragraph 1015.




                                                  -147-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 148 of
                                     170


                  VWGoA denies the allegations of Paragraph 1016 and avers that Plaintiffs’ South

   Carolina implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 1017 and avers that Plaintiffs’ South

   Carolina implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  VWGoA denies the allegations of Paragraph 1018 and avers that Plaintiffs’ South

   Carolina implied warranty claims are no longer asserted against VWGoA. In re Takata Airbag

   Products Liability Litigation, 396 F. Supp. 3d 1101 (S.D. Fla. June 20, 2019).

                  Paragraph 1019 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   1019.

                  Paragraph 1020 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1020.

                  Paragraph 1021 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1021.

                  Paragraph 1022 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                                 -148-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 149 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1022.

                 Paragraph 1023 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1023.

                 Paragraph 1024 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1024.

                 Paragraph 1025 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1025.

                 Paragraph 1026 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1026.

                 Paragraph 1027 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1027.




                                               -149-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 150 of
                                     170


                 Paragraph 1028 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1028.

                 Paragraph 1029 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1029.

                 Paragraph 1030 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1030.

                 Paragraph 1031 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1031.

                 Paragraph 1032 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1032.

                 Paragraph 1033 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                               -150-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 151 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1033.

                 Paragraph 1034 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1034.

                 Paragraph 1035 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1035.

                 Paragraph 1036 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA states that it is

   without knowledge or information sufficient to form a belief as to the truth of the allegations

   concerning Plaintiffs’ purported purchase decision, but otherwise denies the allegations of

   Paragraph 1036.

                 Paragraph 1037 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1037.

                 Paragraph 1038 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                                -151-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 152 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1038.

                  Paragraph 1039 concerns Plaintiffs’ Tennessee Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1039.

                  Paragraph 1040 purports to characterize Plaintiffs’ Texas implied warranty claims

   in this action and, as such, does not require a response. To the extent that any response is required,

   VWGoA denies that this action may be maintained as a class action, and otherwise denies the

   allegations of Paragraph 1040.

                  Paragraph 1041 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Tex. Bus. & Com. Code Ann. § 2.104

   for a complete and accurate statement of its contents, and otherwise denies the allegations of

   Paragraph 1041.

                  Paragraph 1042 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Tex. Bus. & Com. Code Ann. § 2.314

   for a complete and accurate statement of its contents, and otherwise denies the allegations of

   Paragraph 1042.

                  VWGoA denies the allegations of Paragraph 1043.

                  VWGoA denies the allegations of Paragraph 1044.

                  VWGoA denies the allegations of Paragraph 1045.

                  Paragraph 1046 purports to characterize Plaintiffs’ Texas Deceptive Trade

   Practices Act claims in this action and, as such, does not require a response. To the extent that any



                                                   -152-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 153 of
                                     170


   response is required, VWGoA denies that this action may be maintained as a class action, and

   otherwise denies the allegations of Paragraph 1046.

                  Paragraph 1047 consists of legal conclusions to which no response is required. To

   the extent that any response is required, VWGoA refers to Tex. Bus. & Com. Code Ann. § 17.41

   for a complete and accurate statement of its contents and otherwise denies the allegations of

   Paragraph 1047.

                  In response to the first sentence of Paragraph 1048, VWGoA refers to Tex. Bus. &

   Com. Code §§ 17.45(5), 17.46(a), 17.50(a)(3) for a complete and accurate statement of their

   contents, and denies the first sentence of Paragraph 1048 to the extent that it asserts or suggests

   that VWGoA engaged in wrongdoing, and otherwise denies the allegations of Paragraph 1048.

                  VWGoA denies the allegations of Paragraph 1049.

                  VWGoA denies the allegations of Paragraph 1050.

                  VWGoA denies the allegations of Paragraph 1051.

                  VWGoA denies the allegations of Paragraph 1052.

                  VWGoA denies the allegations of Paragraph 1053.

                  VWGoA denies the allegations of Paragraph 1054.

                  VWGoA denies the allegations of Paragraph 1055.

                  VWGoA denies the allegations of Paragraph 1056.

                  VWGoA denies the allegations of Paragraph 1057.

                  VWGoA denies the allegations of Paragraph 1058.

                  VWGoA denies the allegations of Paragraph 1059.

                  VWGoA denies the allegations of Paragraph 1060.

                  VWGoA denies the allegations of Paragraph 1061.



                                                 -153-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 154 of
                                     170


                  VWGoA denies the allegations of Paragraph 1062.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 1063.

                  VWGoA denies the allegations of Paragraph 1064.

                  VWGoA denies the allegations of Paragraph 1065.

                  In response to Paragraph 1066, VWGoA refers to Tex. Bus. & Com. Code Ann.

   § 17.50(a)(1), (b) for a complete and accurate statement of its contents and otherwise denies the

   allegations of Paragraph 1066.

                  In response to Paragraph 1067, VWGoA refers to Tex. Bus. & Com. Code Ann.

   § 17.50(b)(4) for a complete and accurate statement of its contents and otherwise denies the

   allegations of Paragraph 1067.

                  In response to Paragraph 1068, VWGoA refers to Tex. Bus. & Com. Code Ann.

   § 17.50(d) for a complete and accurate statement of its contents and otherwise denies the

   allegations of Paragraph 1068.

                  In response to Paragraph 1069, VWGoA refers to Tex. Bus. & Com. Code Ann.

   § 17.505(a) for a complete and accurate statement of its contents and otherwise denies the

   allegations of Paragraph 1069.

                  Paragraph 1070 purports to characterize Plaintiffs’ Virginia Consumer Protection

   Act claims in this action and, as such, does not require a response. To the extent that any response

   is required, VWGoA denies that this action may be maintained as a class action, and otherwise

   denies the allegations of Paragraph 1070.




                                                  -154-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 155 of
                                     170


                 Paragraph 1071 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Va. Code Ann. § 59.1-198 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   1071.

                 Paragraph 1072 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Va. Code Ann. § 59.1-198 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   1072.

                 In response to Paragraph 1073, VWGoA refers to Va. Code Ann. § 59.1-200 for a

   complete and accurate statement of its contents, and denies the allegations of Paragraph 1073 to

   the extent that it asserts or suggests that VWGoA engaged in wrongdoing.

                 VWGoA denies the allegations of Paragraph 1074.

                 VWGoA denies the allegations of Paragraph 1075.

                 VWGoA denies the allegations of Paragraph 1076.

                 VWGoA denies the allegations of Paragraph 1077.

                 VWGoA denies the allegations of Paragraph 1078.

                 VWGoA denies the allegations of Paragraph 1079.

                 VWGoA denies the allegations of Paragraph 1080.

                 VWGoA denies the allegations of Paragraph 1081.

                 VWGoA denies the allegations of Paragraph 1082.

                 VWGoA denies the allegations of Paragraph 1083.

                 VWGoA denies the allegations of Paragraph 1084.

                 VWGoA denies the allegations of Paragraph 1085.



                                                -155-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 156 of
                                     170


                  VWGoA denies the allegations of Paragraph 1086.

                  VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 1087.

                  VWGoA denies the allegations of Paragraph 1088.

                  VWGoA denies the allegations of Paragraph 1089.

                  In response to Paragraph 1090, VWGoA refers to Va. Code Ann. § 59.1-204 for a

   complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   1090.

                  In response to Paragraph 1091, VWGoA refers to Va. Code Ann. § 59.1-204, et

   seq. for a complete and accurate statement of their contents and otherwise denies the allegations

   of Paragraph 1091.

                  Paragraph 1092 purports to characterize Plaintiffs’ Virginia implied warranty

   claims in this action and, as such, does not require a response. To the extent that any response is

   required, VWGoA denies that this action may be maintained as a class action, and otherwise denies

   the allegations of Paragraph 1092.

                  Paragraph 1093 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Va. Code Ann. § 8.2-314 for a complete

   and accurate statement of its contents, and otherwise denies the allegations of Paragraph 1093.

                  Paragraph 1094 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Va. Code Ann. § 8.2-314 for a complete

   and accurate statement of its contents, and otherwise denies the allegations of Paragraph 1094.

                  VWGoA denies the allegations of Paragraph 1095.



                                                 -156-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 157 of
                                     170


                 VWGoA denies the allegations of Paragraph 1096.

                 Paragraph 1097 contains no factual allegations concerning VWGoA requiring a

   response; to the extent that any response is required, VWGoA denies the allegations of Paragraph

   1097.

                 Paragraph 1098 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1098.

                 Paragraph 1099 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1099.

                 Paragraph 1100 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1100.

                 Paragraph 1101 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1101.

                 Paragraph 1102 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning




                                                -157-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 158 of
                                     170


   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1102.

                 Paragraph 1103 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1103.

                 Paragraph 1104 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1104.

                 Paragraph 1105 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1105.

                 Paragraph 1106 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1106.

                 Paragraph 1107 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1107.




                                               -158-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 159 of
                                     170


                 Paragraph 1108 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1108.

                 Paragraph 1109 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1109.

                 Paragraph 1110 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1110.

                 Paragraph 1111 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1111.

                 Paragraph 1112 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA states that it is

   without knowledge or information sufficient to form a belief as to the truth of the allegations

   concerning Plaintiffs’ purported purchase decision, but otherwise denies the allegations of

   Paragraph 1112.




                                                -159-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 160 of
                                     170


                  Paragraph 1113 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1113.

                  Paragraph 1114 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1114.

                  Paragraph 1115 concerns Plaintiffs’ Washington Consumer Protection Act claims,

   which are not asserted against VWGoA, and therefore contains no factual allegations concerning

   VWGoA requiring a response; to the extent that any response is required, VWGoA denies the

   allegations of Paragraph 1115.

                  Paragraph 1116 purports to characterize Plaintiffs’ Wisconsin Deceptive Trade

   Practices Act claims in this action and, as such, does not require a response. To the extent that any

   response is required, VWGoA denies that this action may be maintained as a class action, and

   otherwise denies the allegations of Paragraph 1116.

                  Paragraph 1117 consists of a legal conclusion to which no response is required. To

   the extent that any response is required, VWGoA refers to Wis. Stat. § 100.18(1) for a complete

   and accurate statement of its contents and otherwise denies the allegations of Paragraph 1117.

                  In response to Paragraph 1118, VWGoA refers to Wisc. Stat. §§ 100.18(1), et seq.

   for a complete and accurate statement of their contents, and denies Paragraph 1118 to the extent

   that it asserts or suggests that VWGoA engaged in wrongdoing.

                  VWGoA denies the allegations of Paragraph 1119.



                                                  -160-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 161 of
                                     170


                   VWGoA denies the allegations of Paragraph 1120.

                   VWGoA denies the allegations of Paragraph 1121.

                   VWGoA denies the allegations of Paragraph 1122.

                   VWGoA denies the allegations of Paragraph 1123.

                   VWGoA denies the allegations of Paragraph 1124.

                   VWGoA denies the allegations of Paragraph 1125.

                   VWGoA denies the allegations of Paragraph 1126.

                   VWGoA denies the allegations of Paragraph 1127.

                   VWGoA denies the allegations of Paragraph 1128.

                   VWGoA denies the allegations of Paragraph 1129.

                   VWGoA denies the allegations of Paragraph 1130.

                   VWGoA states that it is without knowledge or information sufficient to form a

   belief as to the truth of the allegations concerning Plaintiffs’ purported purchase decision, but

   otherwise denies the allegations of Paragraph 1131.

                   VWGoA denies the allegations of Paragraph 1132.

                   VWGoA denies the allegations of Paragraph 1133.

                   In response to Paragraph 1134, VWGoA refers to Wis. Stat. § 100.18(11)(b)(2) for

   a complete and accurate statement of its contents and otherwise denies the allegations of Paragraph

   1134.

                   VWGoA denies the allegations of Paragraph 1135.

                   VWGoA denies each and every allegation in the Prayer for Relief, and further

   denies that Plaintiffs and members of the putative class are entitled to the relief requested or any

   other relief.



                                                  -161-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 162 of
                                     170


                                               DEFENSES

                  VWGoA states the following defenses without assuming the burden of proof on

   such defenses that would otherwise rest with Plaintiffs.

                                             FIRST DEFENSE

                  The Court lacks personal jurisdiction over VWGoA.

                                            SECOND DEFENSE

                  The Complaint fails to state a claim upon which relief may be granted.

                                            THIRD DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, by the doctrine of estoppel.

                                            FOURTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

   limitations and/or doctrine of laches.

                                            FIFTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, to the extent they are moot.

                                            SIXTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver,

   acquiescence or ratification.

                                         SEVENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, by the doctrines of payment,

   release or accord and satisfaction.

                                            EIGHTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because any damages they

   allegedly sustained were caused by the acts and/or omissions of persons other than VWGoA and

   over whom VWGoA had no control.

                                                  -162-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 163 of
                                     170


                                           NINTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, insofar as Plaintiffs would be

   unjustly enriched if they were permitted to obtain recovery in this action.

                                          TENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not suffered

   any cognizable loss or damages under applicable law.

                                        ELEVENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because any alleged

   misrepresentation or breach of contract or warranty by VWGoA was not the proximate cause of

   any alleged damages or losses.

                                        TWELFTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

   implied preemption and the primary jurisdiction of NHTSA.

                                      THIRTEENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because VWGoA did not make

   false or misleading statements or omissions to them.


                                      FOURTEENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because any alleged false or

   misleading statements made by VWGoA are nonactionable puffery.


                                       FIFTEENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because the alleged

   misrepresentations are nonactionable statements that contain expressions of opinion that were truly

   held at the time they were made.


                                                   -163-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 164 of
                                     170


                                       SIXTEENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs did not rely on

   any alleged misrepresentation or omission made by VWGoA.


                                     SEVENTEENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because the alleged

   misrepresentations and/or omissions were not material.


                                     EIGHTEENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because VWGoA acted at all times

   in good faith, and neither had knowledge, nor were unreasonable in not knowing, that any alleged

   misrepresentation or omission was false or misleading.


                                      NINETEENTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because at all relevant times,

   VWGoA relied in good faith on the representations, reports, expert opinions and advice of others.


                                      TWENTIETH DEFENSE

                  If and to the extent the statements at issue herein are found to have been false or

   misleading (which VWGoA denies), Plaintiffs either knew or should have known about the matters

   alleged in the Complaint.


                                    TWENTY-FIRST DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, due to the comparative negligence

   of Takata Corporation and its related entities, including TK Holdings, Inc.




                                                  -164-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 165 of
                                     170


                                    TWENTY-SECOND DEFENSE

                   Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs lack privity.


                                      TWENTY-THIRD DEFENSE

                   Plaintiffs’ claims are barred, in whole or in part, because the cars in question were

   manufactured in a reasonably safe manner in full compliance with all applicable laws, statutes and

   regulations.


                                    TWENTY-FOURTH DEFENSE

                   Plaintiffs’ claims are barred, in whole or in part, because the cars in question

   conformed to the existing state of the art and industry standard at the time they were designed and

   manufactured.


                                      TWENTY-FIFTH DEFENSE

                   Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

   provide adequate notice of their claims as required by law.


                                      TWENTY-SIXTH DEFENSE

                   Plaintiffs’ claims are barred, in whole or in part, because the cars in question were

   at all times merchantable.


                                    TWENTY-SEVENTH DEFENSE

                   Plaintiffs’ claims are barred, in whole or in part, because none of Plaintiffs’ cars

   have manifested an airbag defect due to phase-stabilized ammonium nitrate.




                                                    -165-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 166 of
                                     170


                                   TWENTY-EIGHTH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because none of Plaintiffs’ cars

   manifested an airbag defect due to phase-stabilized ammonium nitrate within the term of any

   implied warranties provided by VWGoA, the duration of which is limited to the term of the express

   warranties.


                                    TWENTY-NINTH DEFENSE

                  The claims of certain Plaintiffs’ claims are barred, in whole or in part, because

   Plaintiffs purchased their cars after the expiration of any implied warranties provided by VWGoA.


                                       THIRTIETH DEFENSE

                  The claims of certain Plaintiffs may be barred, in whole or in part, to the extent any

   alleged injury was caused by their own negligent conduct, including but not limited to modification

   to the car resulting in the alleged defect, abuse or neglect of the car, failure to properly maintain

   the car, use of the car in a manner other than intended, and/or foreign objects and/or damage due

   to an accident that occurred after the car was purchased.


                                     THIRTY-FIRST DEFENSE

                  Any damages allegedly owed to Plaintiffs are subject to reduction, in whole or in

   part, because Plaintiffs failed to mitigate any damages or harm that might reasonably have been

   avoided.


                                    THIRTY-SECOND DEFENSE

                  Plaintiffs’ damages, if any, are speculative, and thus are not recoverable.




                                                  -166-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 167 of
                                     170


                                       THIRTY-THIRD DEFENSE

                    VWGoA is entitled to a set-off for all settlements and compensation that Plaintiffs

   have received, or may receive, in connection with their claims, including but not limited to the

   value received from the purchased or leased cars.


                                      THIRTY-FOURTH DEFENSE

                    Plaintiffs are not entitled to recover attorneys’ fees, experts’ fees, or other costs or

   disbursements.


                                       THIRTY-FIFTH DEFENSE

                    The Complaint fails to state a claim for punitive damages as a matter of law.


                                       THIRTY-SIXTH DEFENSE

                    Plaintiffs’ claims for punitive damages would violate VWGoA’s rights under the

   Fifth, Sixth, Eighth and Fourteenth Amendments to the United States Constitution and similar

   provisions of applicable state constitutions, statutes and case law.


                                     THIRTY-SEVENTH DEFENSE

                    Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine.


                                      THIRTY-EIGHTH DEFENSE

                    Plaintiffs’ unjust enrichment claims are barred, in whole or in part, because

   Plaintiffs have an adequate legal remedy, including because their car had an express warranty.


                                       THIRTY-NINTH DEFENSE

                    Plaintiffs’ claims are barred, in whole or in part, insofar as Plaintiffs lack standing

   to assert those claims.


                                                     -167-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 168 of
                                     170


                                         FORTIETH DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, by the absence of any knowledge,

   fraudulent intent or scienter on the part of VWGoA.


                                       FORTY-FIRST DEFENSE

                  Plaintiffs’ claims are barred, in whole or in part, because VWGoA had no duty to

   disclose any facts allegedly not disclosed.


                                     FORTY-SECOND DEFENSE

                  VWGoA is informed and believes, and on that basis asserts, that (i) Plaintiffs do

   not meet the adequacy, typicality, superiority or predominance requirements of Rule 23 and (ii) the

   putative class is not certifiable under Rule 23 of the Federal Rules of Civil Procedure.


                                      FORTY-THIRD DEFENSE

                  The claims of certain Plaintiffs are barred, in whole or in part, because VWGoA’s

   recalls were a sufficient offer of correction.


                                     FORTY-FOURTH DEFENSE

                  The purported claims against VWGoA and the allegations upon which they are

   based are improperly vague, ambiguous and confusing. VWGoA reserves the right to request a

   more definite statement.


                                       FORTY-FIFTH DEFENSE

                  VWGoA hereby gives notice that it intends to rely upon such other and further

   defenses as may become available or apparent during pretrial proceedings in this action and hereby

   reserves the right to amend this Answer to assert all such defenses.



                                                    -168-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 169 of
                                     170


                                      PRAYER FOR RELIEF

                 WHEREFORE,         VWGoA       respectfully   requests   that   the   Court:   (1)

   dismissPlaintiffs’ claims on the merits, in their entirety and with prejudice, (2) award the

   Defendants costs, expenses, attorneys’ fees and disbursements incurred in defending this action,

   and (3) award such additional relief as the Court may deem just and appropriate.

                                    JURY TRIAL DEMANDED

                 VWGoA hereby demands a trial by jury on all claims so triable.

   Dated: July 17, 2020                           Respectfully submitted,

                                                  /s/ Gerald E. Greenberg
                                                  GERALD E. GREENBERG
                                                  Florida Bar No. 440094
                                                  ggreenberg@gsgpa.com
                                                  ADAM M. SCHACHTER
                                                  Florida Bar No. 647101
                                                  aschachter@gsgpa.com
                                                  MIKAYLA ESPINOSA
                                                  Florida Bar No. 1008227
                                                  mikaylaespinosa@gsgpa.com
                                                  GELBER SCHACHTER & GREENBERG, P.A.
                                                  1221 Brickell Avenue, Suite 2010
                                                  Miami, Florida 33131
                                                  Telephone: (305) 728-0950
                                                  E-service: efilings@gsgpa.com


                                                  ROBERT J. GIUFFRA JR. (pro hac vice)
                                                  giuffrar@sullcrom.com
                                                  SUHANA S. HAN (pro hac vice)
                                                  hans@sullcrom.com
                                                  CHRISTOPHER J. DUNNE (pro hac vice)
                                                  dunnec@sullcrom.com
                                                  SULLIVAN & CROMWELL LLP 125 Broad Street
                                                  New York, NY 10004
                                                  Telephone: (212) 558-4000




                                                -169-
Case 1:15-md-02599-FAM Document 3865 Entered on FLSD Docket 07/17/2020 Page 170 of
                                     170


                                        JAMES H. CONGDON (pro hac vice)
                                        congdonj@sullcrom.com
                                        SULLIVAN & CROMWELL LLP 1700 New York
                                        Ave NW Washington, DC 20006
                                        Telephone: (202) 956-7500

                                       Counsel for Volkswagen Group of America, Inc. and
                                       Audi of America, LLC




                                      -170-
